Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 1 of 80




                        Exhibit A

                     Proposed Order
                Case 20-11413-KBO              Doc 286-1        Filed 07/07/20        Page 2 of 80




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_______________________________________________
                                                )
In re:                                          ) Chapter 11
                                                )
LVI INTERMEDIATE HOLDINGS, INC., et al.,        ) Case No. 20-11413 (KBO)
                                                )
                        Debtors.1               ) (Jointly Administered)
                                                )
                                                ) RE D.I. ______

    ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF MORRISON &
    FOERSTER LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
                 CREDITORS NUNC PRO TUNC TO JUNE 16, 2020

          Upon the application (the “Application”)2 of the Official Committee of Unsecured

Creditors (the “Committee”) of LVI Intermediate Holdings, Inc. and its debtor affiliates, as

debtors and debtors in possession in these proceedings (collectively, the “Debtors”), pursuant to

sections 328(a) and 1103 of the Bankruptcy Code, Bankruptcy Rules 2014 and 2016, and Local

Rules 2014-1 and 2016-1, for authorization to employ and retain Morrison & Foerster LLP

(“Morrison & Foerster”) as counsel to the Committee, pursuant to the terms set forth in the

Application; and upon the Rosenberg Declaration and the Goren Declaration; and the Court

being satisfied, based on the representations made in the Application, the Rosenberg Declaration,

and the Goren Declaration, that Morrison & Foerster and its professionals are “disinterested” as

such term is defined in section 101(14) of the Bankruptcy Code, and, as required by section 1103

1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); LVI
Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and TLC
The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm Beach
Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.

2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
            Case 20-11413-KBO          Doc 286-1        Filed 07/07/20   Page 3 of 80




of the Bankruptcy Code, neither hold nor represent any adverse interest in these cases; and the

Court having jurisdiction to consider the Application and the relief requested therein pursuant to

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

States District Court for the District of Delaware, dated February 29, 2012; and consideration of

the Application and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and

proper notice of the Application having been given, and it appearing that no other or further

notice need be provided; and the Court having reviewed the Application and determined that the

legal and factual bases set forth in the Application establish just cause for the relief granted

herein; and upon all of the proceedings had before the Court and after due deliberation and

sufficient cause appearing therefor, it is hereby

       ORDERED, ADJUDGED, AND DECREED that:

       1.      The Application is APPROVED as set forth herein.

       2.      Pursuant to sections 328 and 1103 of the Bankruptcy Code, Bankruptcy Rules

2014 and 2016, Local Rules 2014-1 and 2016-1, and subject to the terms of this Order, the

Committee is authorized to employ and retain Morrison & Foerster as its counsel on the terms set

forth in the Application and the Goren Declaration, nunc pro tunc to June 16, 2020.

       3.      Morrison & Foerster shall apply for compensation for professional services

rendered and reimbursement of expenses incurred in connection with the Debtors’ chapter 11

cases in compliance with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules,

the Local Rules, and such other procedures as may be fixed by order of the Court. Morrison &

Foerster also intends to make a reasonable effort to comply with the U.S. Trustee’s requests for

information and additional disclosures as set forth in the Guidelines for Reviewing Applications




                                                    2
             Case 20-11413-KBO         Doc 286-1      Filed 07/07/20     Page 4 of 80




for Compensation and Reimbursement of Expenses Filed under 11 U.S.C. § 330 by Attorneys in

Larger Chapter 11 Cases Effective as of November 1, 2013, both in connection with the

Application and the interim and final fee applications to be filed by Morrison & Foerster in these

chapter 11 cases.

        4.     Morrison & Foerster shall provide ten (10) business days’ notice to the Debtors

and the U.S. Trustee in connection with any increase of the hourly rates listed in the Application.

The U.S. Trustee retains all rights to object to any rate increase on all grounds, including, but not

limited to, the reasonableness standard provided in section 330 of the Bankruptcy Code, and the

Court retains the right to review any rate increase pursuant to section 330 of the Bankruptcy

Code.

        5.     No promises have been received by Morrison & Foerster, any partner, any

attorney who is “of counsel” to Morrison & Foerster, or any associate of Morrison & Foerster, as

to compensation in connection with these chapter 11 cases, other than in accordance with the

provisions of the Bankruptcy Code. Neither Morrison & Foerster, nor any partner of Morrison &

Foerster, any attorney who is “of counsel” to Morrison & Foerster, or any associate of Morrison

& Foerster, has any agreement with any other entity to share with such entity any compensation

received by Morrison & Foerster in connection with these cases.

        6.     The Court shall retain jurisdiction to hear and determine all matters arising from

the implementation of this Order.

        7.     This Order shall be immediately effective and enforceable upon its entry, and the

Committee is authorized to take all actions necessary to effectuate the relief granted pursuant to

this Order in accordance with the Application.




                                                 3
            Case 20-11413-KBO         Doc 286-1     Filed 07/07/20    Page 5 of 80




       8.      Notice of the Application as provided therein is deemed to be good and sufficient

notice of such Application, and the requirements of the Local Rules are satisfied by the contents

of the Application.




                                               4
Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 6 of 80




                        Exhibit B

              Declaration of Jay N. Rosenberg
              Case 20-11413-KBO               Doc 286-1        Filed 07/07/20         Page 7 of 80




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_______________________________________________
                                                )
In re:                                          ) Chapter 11
                                                )
LVI INTERMEDIATE HOLDINGS, INC., et al.,        ) Case No. 20-11413 (KBO)
                                                )
                        Debtors.1               ) (Jointly Administered)
                                                )

 DECLARATION OF JAY N. ROSENBERG IN SUPPORT OF APPLICATION FOR
ENTRY OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
 MORRISON & FOERSTER LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
      OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 16, 2020

         Pursuant to 28 U.S.C § 1746, I, Jay N. Rosenberg, hereby submit this declaration

(the “Declaration”) under penalty of perjury:

         1.       I am the President and CEO of Rosenberg Media.                       Rosenberg Media is an

unsecured creditor in the above-captioned cases of LVI Intermediate Holdings Inc. and its debtor

affiliates, as debtors and debtors in possession in these proceedings (collectively, the “Debtors”).

Rosenberg Media was named as chairperson (the “Chair”) of the Official Committee of

Unsecured Creditors of LVI Intermediate Holdings Inc., et al. (the “Committee”), and I serve as

Rosenberg Media’s representative on the Committee. In such capacity, I was part of the process

and involved in selecting and engaging counsel for the Committee.

         2.       I have reviewed and am familiar with the contents of the Application for Entry of

an Order Authorizing the Retention and Employment of Morrison & Foerster LLP as Attorneys
1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); LVI
Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and TLC
The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm Beach
Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
                Case 20-11413-KBO              Doc 286-1        Filed 07/07/20       Page 8 of 80




to the Official Committee of Unsecured Creditors Nunc Pro Tunc to June 16, 2020

(the “Application”).2        In support of the Application, the Committee relies upon the Goren

Declaration, which is attached to the Application as Exhibit C.

          3.       A number of law firms sought to represent the Committee as counsel and the

Committee considered the materials provided by three firms. The Committee selected Morrison

& Foerster because of its extensive general legal experience and knowledge and, in particular, its

substantial experience in representing official committees of creditors and recognized expertise

in the field of creditors’ rights and business reorganization under chapter 11 of the Bankruptcy

Code. I understand that Morrison & Foerster’s expertise includes representing official creditors’

committees in large and complex bankruptcy cases, as set forth in the Goren Declaration. I

understand that, since the Committee’s appointment, Morrison & Foerster has been working

closely with the Debtors and other parties-in-interest to become familiar with the Debtors’

businesses and many of the potential legal issues that may arise in the context of these chapter 11

cases. For these reasons, the Committee believes that Morrison & Foerster is well qualified and

uniquely able to represent the Committee in these chapter 11 cases in an efficient and

timely manner.

          4.       The members of the Committee reviewed Morrison & Foerster’s standard rates

for bankruptcy services, as set forth in the Application. Based upon representations made to the

Committee by Morrison & Foerster, I understand that those rates are generally consistent with

Morrison & Foerster’s rates for comparable non-bankruptcy engagements and the billing rates

and terms of other comparably skilled firms for providing similar services. Based on these



2
    Capitalized terms used and not otherwise defined herein have the meanings ascribed to them in the Application.




                                                          2
             Case 20-11413-KBO          Doc 286-1       Filed 07/07/20   Page 9 of 80




representations and the Committee members’ experience in the fields in which the Debtors

operate, the Committee believes these rates are reasonable.

        5.      Additionally, I expect to develop a budget and staffing plan with Morrison &

Foerster to comply with the U.S. Trustee’s requests for information and additional disclosures

and any other orders of the Court, recognizing that, in the course of these chapter 11 cases, there

may be unforeseeable fees and expenses that will need to be addressed by the Committee and

Morrison & Foerster. I will review all staffing plans and budgets and, together with Morrison &

Foerster, make adjustments as may be necessary or appropriate. In addition, I will review

applications for compensation submitted by Morrison & Foerster to ensure that Morrison &

Foerster’s fees and costs are generally consistent with the budget, appropriate in scope and

amount, and that there has been no duplication with the Committee’s other professionals.

        6.      The facts set forth in this Declaration are based upon my personal knowledge, my

review of the relevant documents, information provided to me or verified by Committee counsel,

and my personal opinion based upon my experience, knowledge, and information provided to

me. I am authorized to submit this Declaration on behalf of the Committee, and, if called upon

to testify, I would testify competently to the facts set forth herein.




                                                   3
           Case 20-11413-KBO          Doc 286-1      Filed 07/07/20     Page 10 of 80




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of the

United States, that the foregoing statements are true and correct.

Dated: July 7, 2020

                                              Respectfully submitted,



                                              By: /s/ Jay N. Rosenberg
                                              Jay N. Rosenberg
                                              President and CEO, Rosenberg Media
                                              Chair of the Committee




                                                 4
Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 11 of 80




                        Exhibit C

               Declaration of Todd M. Goren
                Case 20-11413-KBO             Doc 286-1        Filed 07/07/20         Page 12 of 80




                IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
_______________________________________________
                                                )
In re:                                          ) Chapter 11
                                                )
LVI INTERMEDIATE HOLDINGS, INC., et al.,        ) Case No. 20-11413 (KBO)
                                                )
                        Debtors.9               ) (Jointly Administered)
                                                )

DECLARATION OF TODD M. GOREN IN SUPPORT OF APPLICATION FOR ENTRY
   OF AN ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
 MORRISON & FOERSTER LLP AS COUNSEL TO THE OFFICIAL COMMITTEE
      OF UNSECURED CREDITORS NUNC PRO TUNC TO JUNE 16, 2020

           I, Todd M. Goren, being duly sworn, state the following under penalty of perjury:

           1.       I am a partner in the law firm of Morrison & Foerster LLP (“Morrison &

Foerster” or the “Firm”), with offices at 250 West 55th Street, New York, New York 10019,

among other locations, and I am duly authorized to make this declaration (the “Declaration”) on

behalf of Morrison & Foerster. I am an attorney duly admitted and in good standing to practice

before the Courts of the State of New York and the United States District Court for the Southern

District of New York. There are no disciplinary proceedings pending against me.

           2.       I submit this Declaration in support of the application (the “Application”)10 of the

Official Committee of Unsecured Creditors (the “Committee”) of LVI Intermediate Holdings,


9
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); LVI
Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and TLC
The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm Beach
Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.
10
     Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
            Case 20-11413-KBO         Doc 286-1     Filed 07/07/20     Page 13 of 80




Inc. and its debtor affiliates, as debtors and debtors in possession in these proceedings

(collectively, the “Debtors”) pursuant to sections 328(a) and 1103 of the Bankruptcy Code,

Bankruptcy Rules 2014 and 2016, and Local Rules 2014-1 and 2016-1, for entry of an order

authorizing the retention and employment of Morrison & Foerster as counsel to the Committee,

nunc pro tunc to June 16, 2020. Except as otherwise indicated, the facts set forth in this

Declaration are personally known to me and, if called as a witness, I could and would testify

thereto.

                               SERVICES TO BE PROVIDED

       3.      Morrison & Foerster and its professionals have extensive general legal experience

and knowledge and, in particular, have substantial experience in representing official committees

of creditors and recognized expertise in the field of creditors’ rights and business reorganization

under chapter 11 of the Bankruptcy Code. That expertise includes representing official creditors’

committees in large and complex bankruptcy cases. For example, the professionals that will be

primarily responsible for this engagement have represented official creditor committees in the

bankruptcies of Murray Energy Holdings Co., Cloud Peak Energy Inc., Windstream Holdings,

Inc., Westmoreland Coal Company, The NORDAM Group, Republic Airways Holdings Inc.,

Energy Future Holdings Corp., Armstrong Energy Inc., Avaya, Inc., and 21st Century Oncology

Holdings, Inc., among others. Since the Committee’s appointment, Morrison & Foerster has

been working closely with the Debtors and other parties-in-interest to become familiar with the

Debtors’ businesses and many of the potential legal issues that may arise in the context of these

chapter 11 cases. I believe that Morrison & Foerster is both well qualified and uniquely able to

represent the Committee in these chapter 11 cases in an efficient and timely manner.




                                                2
            Case 20-11413-KBO         Doc 286-1     Filed 07/07/20     Page 14 of 80




       4.      In connection with these chapter 11 cases, the Committee has requested court

authorization to retain Morrison & Foerster as counsel for the Committee to provide the

Committee with certain services, including, but not limited to, the following:

               a.     advising the Committee in connection with its powers and duties under the
                      Bankruptcy Code, the Bankruptcy Rules, and the Local Rules;

               b.     assisting and advising the Committee in its consultation with the Debtors
                      relative to the administration of these cases;

               c.     attending meetings (including telephonically) and negotiating with the
                      representatives of the Debtors and other parties-in-interest;

               d.     assisting and advising the Committee in its examination and analysis of
                      the conduct of the Debtors’ affairs;

               e.     assisting and advising the Committee in connection with any sale of the
                      Debtors’ assets pursuant to section 363 of the Bankruptcy Code;

               f.     assisting the Committee in the review, analysis, and negotiation of any
                      chapter 11 plan(s) of reorganization or liquidation that may be filed and
                      assisting the Committee in the review, analysis, and negotiation of the
                      disclosure statement accompanying any such plan(s);

               g.     taking all necessary action to protect and preserve the interests of the
                      Committee, including: (i) possible prosecution of actions on its behalf;
                      (ii) if appropriate, negotiations concerning all litigation in which the
                      Debtors are involved; and (iii) if appropriate, review and analysis of
                      claims filed against the Debtors’ estates;

               h.     generally preparing on behalf of the Committee all necessary motions,
                      applications, answers, orders, reports, replies, responses, and papers in
                      support of positions taken by the Committee;

               i.     appearing, as appropriate, before this Court, the appellate courts, and the
                      U.S. Trustee and protecting the interests of the Committee before those
                      courts and before the U.S. Trustee; and

               j.     performing all other necessary legal services in these cases.




                                                3
             Case 20-11413-KBO              Doc 286-1        Filed 07/07/20        Page 15 of 80




                                 PROFESSIONAL COMPENSATION

        5.       As of the date of execution of this Declaration, the ranges of Morrison &

Foerster’s standard hourly rates are as follows:

                 a)       the hourly rates for partners range from $975 per hour to $1,750 per hour,
                          based upon a variety of factors, including seniority, distinction, and
                          expertise in one’s field;

                 b)       the hourly rates for “of counsel” and “senior of counsel” range from $640
                          per hour to $1,600 per hour;

                 c)       the hourly rates for attorneys and associates range from $540 per hour to
                          $930 per hour; and

                 d)       the hourly rates for paraprofessionals range from $275 per hour to $490
                          per hour.

        6.       Morrison & Foerster’s hourly rates are set at a level designed to fairly compensate

the Firm for the work of its attorneys and paraprofessionals and to cover fixed and routine

overhead expenses. These hourly rates are subject to periodic adjustment to reflect economic

and other conditions and are consistent with the rates charged elsewhere.11 I believe that these

rates, and the terms and conditions of Morrison & Foerster’s employment, are reasonable.

        7.       In addition to the hourly rates set forth above, Morrison & Foerster customarily

charges its clients for all reimbursable expenses incurred, including photocopying charges,

facsimile transmissions, messengers, courier mail, overtime meals, overtime and late night

transportation, travel, lodging, meal charges for business meetings, postage, printing, transcripts,

filing fees, computer research, and similar items.                Morrison & Foerster will seek to be

reimbursed, subject to the Court’s approval, for all actual out-of-pocket expenses incurred by

Morrison & Foerster on the Committee’s behalf. All requests for reimbursement of expenses

11
  As set forth in the Order, Morrison & Foerster will provide ten (10) business days’ notice to the Debtors and the
U.S. Trustee before implementing any periodic increases, and will file such notice with the Court.




                                                        4
               Case 20-11413-KBO       Doc 286-1     Filed 07/07/20     Page 16 of 80




will be consistent with guidelines established by the Bankruptcy Court and/or the U.S. Trustee’s

office.

          8.     No promises have been received by Morrison & Foerster, any partner, any

attorney who is “of counsel” to Morrison & Foerster, or any associate of Morrison & Foerster, as

to compensation in connection with these chapter 11 cases, other than in accordance with the

provisions of the Bankruptcy Code. Morrison & Foerster has also advised the Committee that

neither Morrison & Foerster, nor any partner of Morrison & Foerster, any attorney who is “of

counsel” to Morrison & Foerster, or any associate of Morrison & Foerster, has any agreement

with any other entity to share with such entity any compensation received by Morrison &

Foerster in connection with these cases.

               DISINTERESTEDNESS AND DISCLOSURE OF CONNECTIONS

          9.     In order to ascertain Morrison & Foerster’s “connections,” as that term is used in

Bankruptcy Rule 2014, with the Debtors, the Debtors’ creditors, and other parties-in-interest in

these chapter 11 cases, Morrison & Foerster’s New Business Department, under the supervision

of attorneys in Morrison & Foerster’s Business Restructuring & Insolvency Group, conducted an

internal search to identify any “connections” with any creditors and parties-in-interest as of the

Petition Date based on a list provided to Morrison & Foerster by the Debtors’ counsel

(collectively, the “Interested Parties”), a copy of which is attached to this Declaration as

Schedule 1. Morrison & Foerster’s New Business Department also made inquiries on matters

involving Interested Parties or their affiliates to determine the nature of the work and any

relationship to the Interested Parties. This internal inquiry regarding the Interested Parties was

performed by Morrison & Foerster’s New Business Department, consistent with its normal and

customary practices, using Morrison & Foerster’s conflict database to determine if Morrison &



                                                 5
           Case 20-11413-KBO          Doc 286-1      Filed 07/07/20    Page 17 of 80




Foerster currently represents or formerly represented any of the Interested Parties within the past

three years. The following is a list of the categories of Interested Parties that Morrison &

Foerster has searched to date:

               a.     Debtors;

               b.     Debtors Affiliates (current and/or former) and Trade Names;

               c.     Equity Holders;

               d.     Non-Debtor Guarantors;

               e.     Non-Debtor Affiliates;

               f.     Current and Former Officers and Directors;

               g.     Lenders;

               h.     Other Debt Holders;

               i.     Debtors’ Proposed Professionals;

               j.     Cash Management Banks;

               k.     Other Banks;

               l.     Current and Former Landlords;

               m.     Parties to Asset Purchase Agreements;

               n.     Executory Contracts Parties;

               o.     Parties to license Agreements;

               p.     Parties to Other Agreements;

               q.     Utility Providers;

               r.     Major Insurers and Brokers;

               s.     Other Governmental Agencies;

               t.     Taxing Authorities;



                                                6
             Case 20-11413-KBO        Doc 286-1       Filed 07/07/20    Page 18 of 80




               u.      Regulatory Agencies;

               v.      Vendors;

               w.      Other Potential Parties in Interest;

               x.      State Attorneys General;

               y.      Current and Former Physicians;

               z.      Current and Former Employees;

               aa.     U.S. Trustee’s Office – Region 3 – Trial Attorneys;

               bb.     U.S. Bankruptcy Court Judges for the District of Delaware;

               cc.     U.S. District Court Judges for the District of Delaware; and

               dd.     U.S. Court of Appeals Judges for the Third Circuit.

       10.     Morrison & Foerster searched the names of the Interested Parties in a computer

system containing the names of current and former clients of Morrison & Foerster. This search

revealed that certain Interested Parties are or may be current clients of Morrison & Foerster, or

may have been former clients of Morrison & Foerster within the past three years, each as

identified on the list attached to this Declaration as Schedule 2.

       11.     Based on the results of this search, and through direct inquiries with Morrison &

Foerster attorneys, it was determined that the representation of the Interested Parties disclosed on

Schedule 2 hereto concerned matters in which such clients were not adverse to the Debtors, the

Debtors’ estates, or the members of the Committee.

       12.     The status of entities identified as Interested Parties by the Debtors may have

changed or could change during the pendency of the chapter 11 cases without Morrison &

Foerster’s knowledge.      Morrison & Foerster will periodically review its files during the

pendency of these chapter 11 cases to ensure that no conflicts or other disqualifying



                                                  7
             Case 20-11413-KBO        Doc 286-1      Filed 07/07/20       Page 19 of 80




circumstances exist or arise. If any new or relevant facts or relationships are discovered or arise,

Morrison & Foerster will use reasonable efforts to identify such further developments and will

promptly file a supplemental declaration, as required by Bankruptcy Rule 2014(a).

                                  SPECIFIC DISCLOSURES

       13.     Morrison & Foerster does not hold or represent any interest adverse to the

Debtors’ estates and, except as otherwise disclosed, does not have any “connections” to the

Debtors’ creditors, affiliates, other parties-in-interest and potential parties-in-interest, the

Assistant U.S. Trustees for the District of Delaware and attorneys employed by such office, or

any judge in the United States Bankruptcy Court for the District of Delaware. Morrison &

Foerster submits that it is a “disinterested person,” as that term is defined in section 101(14) of

the Bankruptcy Code.

       14.     As set forth below and in the attached Schedule 2, Morrison & Foerster

represents or has represented certain Interested Parties in matters unrelated to the Debtors and

these chapter 11 cases. None of the representations described herein is materially adverse to the

interests of the Debtors’ estates, and pursuant to section 1103(b) of the Bankruptcy Code,

Morrison & Foerster is not disqualified from acting as the Committee’s counsel merely because

it previously represented or currently represents the Debtors’ creditors, or other parties-in-

interest in matters unrelated to the Debtors or these chapter 11 cases.

       15.      For fiscal year 2019, none of the entities identified in Schedule 2 that are (a)

Lenders, (b) Other Debt Holders, (c) Cash Management Banks, and (d) Other Banks, as

identified in Schedule 1, accounted for more than 1% of the value of the time billed to client

matters by Morrison & Foerster.         From these categories, Morrison & Foerster currently

represents, and in the past has represented, certain affiliates and/or subsidiaries of the Teachers



                                                 8
             Case 20-11413-KBO        Doc 286-1      Filed 07/07/20    Page 20 of 80




Insurance & Annuity Association of America, Nuveen Alternatives Advisors LLC, Jefferies &

Company Inc., Alcon Vision, LCC, BB&T Capital Markets, Bank of America, JPMorgan Chace

& Co, First Bank N.A., Key Bank N.A., Regions Bank, Wells Fargo Bank, and Toronto-

Dominion Bank in connection with matters wholly unrelated to the Debtors, these chapter 11

cases, and the members of the Committee. To the extent the Committee needs to actively litigate

against any of these entities in connection with these chapter 11 cases, the Committee will utilize

other counsel, including Morris James, to represent the interests of the Committee.

       16.       Morrison & Foerster currently represents, and has in the past represented,

Raymond James & Associates Inc. (“Raymond James”) in connection with matters wholly

unrelated to the Debtors or these chapter 11 cases. Raymond James is the Debtors’ investment

banker in these chapter 11 cases. Morrison & Foerster is not representing and will not represent

Raymond James in any matters related to the Debtors’ chapter 11 cases. Morrison & Foerster

has obtained a waiver of future conflicts from Raymond James, and Morrison & Foerster is

authorized to be adverse to Raymond James in future matters.

       17.       Morrison & Foerster currently represents the following official committees of

unsecured creditors in chapter 11 cases:

                In re Windstream Holdings, Inc., et al., Case No. 19-22312 (RDD), pending in the
                 United States Bankruptcy Court for the Southern District of New York in
                 connection with matters wholly unrelated to the Debtors, these chapter 11 cases,
                 and the members of the Committee;

                In re Murray Energy Holdings Co., et al., Case No. 19-56885 (JEH), pending in
                 the United States Bankruptcy Court for the Southern District of Ohio in
                 connection with matters wholly unrelated to the Debtors, these chapter 11 cases,
                 and the members of the Committee; and

                In re Avianca Holdings S.A., et al., Case No. 20-11133 (MG), pending in the
                 United States Bankruptcy Court for the Southern District of New York in
                 connection with matters wholly unrelated to the Debtors, these chapter 11 cases,
                 and the members of the Committee.


                                                 9
             Case 20-11413-KBO       Doc 286-1      Filed 07/07/20    Page 21 of 80




       18.     Morrison & Foerster will not represent the Committee in an adversary proceeding

or other litigation against any current client of Morrison & Foerster. To the extent that Morrison

& Foerster is determined to have a conflict with respect to a particular client or matter, the

Committee will utilize separate counsel to represent the interests of unsecured creditors. In

addition, Morrison & Foerster will not represent any client in any matter involving the Debtors

or these chapter 11 cases while retained as the Committee’s counsel in these chapter 11 cases.

       19.     Morrison & Foerster will file a supplemental disclosure with the Court if it

receives any conflicts waivers during the pendency of the Debtors’ bankruptcy cases.

                STATEMENT REGARDING U.S. TRUSTEE GUIDELINES

       20.     Morrison & Foerster intends to apply for compensation for professional services

rendered and reimbursement of expenses incurred in connection with these chapter 11 cases in

compliance with applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

Rules, the U.S. Trustee Guidelines, and any other applicable procedures and orders of the Court.

The following information is provided in response to the request for additional information set

forth in the Revised U.S. Trustee Fee Guidelines in compliance with paragraph D, section 1, as

follows:

       Question:              Did you agree to any variations from, or alternatives to, your
                              standard or customary billing arrangements for this engagement?

       Response:              No.

       Question:              Do any of the professionals included in this engagement vary their
                              rate based on the geographic location of the bankruptcy case?

       Response:              No.

       Question:              If you represented the client in the 12 months prepetition, disclose
                              your billing rates and material financial terms for the prepetition
                              engagement, including any adjustments during the 12 months
                              prepetition. If your billing rates and material financial terms have


                                               10
             Case 20-11413-KBO       Doc 286-1      Filed 07/07/20    Page 22 of 80




                              changed postpetition, explain the difference and the reasons for the
                              difference.

       Response:              Morrison & Foerster did not represent the Committee or any of its
                              members prior to the Debtors’ chapter 11 cases.

       Question:              Has your client approved your prospective budget and staffing
                              plan, and, if so, for what budget period?

       Response:              The Committee and Morrison & Foerster expect to develop a
                              budget and staffing plan to comply with the U.S. Trustees requests
                              for information and additional disclosures, and any other orders of
                              the Court, recognizing that in the course of these chapter 11 cases
                              there may be unforeseeable fees and expenses that will need to be
                              addressed by the Committee and Morrison & Foerster.



                AFFIRMATIVE STATEMENT OF DISINTERESTEDNESS

       21.     Based on the conflicts search conducted to date and described herein, to the best

of my knowledge and insofar as I have been able to ascertain, (a) I believe that Morrison &

Foerster is a “disinterested person” within the meaning of section 101(14) of the Bankruptcy

Code, as required by sections 328 and 1102 of the Bankruptcy Code, and does not hold or

represent an interest adverse to the Debtors, their estates, their creditors, or the Committee and

the members thereof, and (b) Morrison & Foerster has no connection to the Debtors, their estates,

their creditors, the Committee and the members thereof, or other parties-in-interest except as

disclosed herein

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Dated: July 7, 2020
                                                    /s/ Todd M. Goren
                                                    Todd M. Goren




                                               11
           Case 20-11413-KBO       Doc 286-1   Filed 07/07/20   Page 23 of 80



                                       SCHEDULE 1

                            INTERESTED PARTIES SEARCHED

Debtors                                        LVI-TLC Intermediate Blocker, Inc.
LVI Intermediate Holdings, Inc.                LVI Intermediate Holdings, Inc.
Total Vision Institute, LLC                    LVI Missouri
QualSight, LLC                                 Memphis Refractive, LLC
The LASIK Vision Institute, LLC                Millennium Vision, Inc.
Cataract Vision Institute, LLC                 Mountain States Health Alliance
Healthcare Marketing Services, LLC             New York Eye Specialists
Cataract Vision Institute Florida, LLC         Pittsburgh Laser Eye Surgery Center
TLC Vision Center Holdings, LLC                Providence Refractive
TLC Whitten Laser Eye Associates, LLC          QualSight Inc.
TLC Vision Centers, LLC                        SD II Eyeglasses Blocker Corp.
TruVision, LLC                                 Sunglasses Mergerco, LLC
TruVision Contacts, LLC                        The LASIK Vision Institute
Laser Eye Surgery, LLC                         TLC Big Sky Laser Inc.
TLC Laser Eye Centers (Refractive I), LLC      TLC Laser Eye Centers
TLC The Laser Center (Pittsburgh) L.L.C.       TLC Laser Eye Centers (Refractive I) Inc.
TLC The Laser Center (Indiana) LLC             TLC Laser Eye Centres
TLC The Laser Center (Institute), LLC          TLC London
LVI Missouri, LLC                              TLC The Laser Center (Indiana)
                                               TLC The Laser Center (Institute) Inc.
Debtor Affiliates (current and/or former)      TLC The Laser Center (London) Inc.
and Trade Names                                TLC The Laser Center (Moncton), Inc.
Advanced Laser Cataract of Oklahoma            TLC The Laser Center (Pittsburgh)
Atlantic Eye                                   TLC The Laser Center (Refractive I)
Bernitsky Vision                               TLC The Laser Center (Tri-Cities), Inc.
Bismark Refractive                             TLC The Laser Eye Centers
Campen Eye Care, LLC                           TLC Tri Cities Laser Center Inc.
Cataract Vision Institute                      TLC Vision Center Holdings
Eau Claire Refractive                          TLC Vision Centers, Inc.
Fisher Eye and Laser Center                    TLC Vision Corporation
Global Eye and Laser                           TLC Vision (USA) Corporation
Global Laser Vision Center                     TLC Whitten Laser Eye Associates
Gordon Schanzlin New Vision Institute          TLC Wildcard Corp.
Healthcare Marketing Services                  Total Vision Institute
Indianapolis Laser Eye Surgery Center          TruVision, Inc.
Johnson City Medical Center Hospital, Inc.     TruVision Contacts, Inc.
Laguna Hills Refractive, LLC                   Vision Group Holdings, LLC
Laser Eye Surgery                              Vision Surgery & Laser Center, a
Laser Vision Center of Edina                   Surgical/Medical Group, Inc., dba Gordon &
Lasik Vision Institute                          Weiss Vision Institute, a Surgical/Medical
LCA Vision, Inc.                                Group, Inc.
LVI Group Holdings, LLC                        Whiting Clinic
LVI Group Holdings, LP                         TLCVision®
           Case 20-11413-KBO         Doc 286-1    Filed 07/07/20   Page 24 of 80




LASIK SelectSM                                     City Medical Center Hospital, Inc. fka
LaserVision®                                       Mountain States Health Alliance
OR Partners®                                      TLC Vision (Canada) Corp.
Midwest Surgical ServicesSM
Vision Source! SM                                 Current and Former Officers and
                                                  Directors
Equity Holders                                    Charice Y. Anderson
9597930 Canada Inc.                               Ronald Antoniewicz
7761210 Canada Inc.                               Lindsay T. Atwood
9876367 Canada Inc.                               Linck Bascomb
La Caisse de depot et placement du Quebec         David Benson
4114710 Canada Inc.                               Udell R. Blackham
Dr. Avi Wallerstein                               Ellen Jo Bochert
4114728 Canada Inc.                               Juan Bojorquez
Dr. Mark Cohen                                    Ben L. Cook
Falcon Strategic Partners IV, L.P.                Dr. Sam Cox
Macquarie Sierra Investment Holdings Inc.         John Doyle
LVI Super Intermediate Holdings, Inc.             Chris Folsom
LVI HoldCo, LLC                                   J. Scott Gentry, O.D.
                                                  Larry Handen
Non-Debtor Guarantors                             William Heinrich
LVI HoldCo, LLC                                   Thomas F. Hickey, OD
LVI Intermediate Holdings II, LLC                 Markus Hockenson
Sunglasses Intermediate Blocker, Inc. fka         Tom Hodge
 LVI-TLC Intermediate Blocker, Inc.               Lee A. Hofer, MD
TLC Vision Capital, LLC                           Ronald J. Kelly
                                                  Brendan Kissane
Non-Debtor Affiliates                             Jeffrey Landblom
Bismarck Refractive, LLC                          Monte Leidenix, MD
Eau Claire Refractive, LLC                        Bill Leonard
Laser Vision Center of Edina, LLC                 Karen W. Levy
LASIK Management Albany, LLC                      Alan Marshall
LASIK Management Austin, LLC                      Frank McMahon
LASIK Management Hackensack, LLC                  William McMillin
LASIK Management Hartford, LLC                    Chantel Mercier
LASIK Management Houston, LLC                     Lisa Melamed
LASIK Management Indianapolis, LLC                Raymond Monteleone
LASIK Management Jacksonville, LLC                Carr Moody
LASIK Management Long Island, LLC                 Nadine Pelletier
LASIK Management Louisville, LLC                  Dr. Ricard Phillips
LASIK Management Orlando, LLC                     Ann Marie Piana
LASIK Management Tampa, LLC                       Tom Piteo
Providence Refractive LLC                         James F. Rogers
TLC The Laser Center (Tri Cities), Inc. fka       Jon D. Seawright
 TLC Tri Cities Laser Center Inc. fka             Connie C. Shen
Johnson                                           John Sieger


                                              2
          Case 20-11413-KBO        Doc 286-1     Filed 07/07/20   Page 25 of 80




Harvey L. Tepner                                 Maranon Capital, L.P.
Rolando Toyos, MD                                Maranon Capital Ultimate General Partner
David Tripp                                       LLC
Dr. William Tullo                                Maranon Loan Funding 2018-1, LTD.
Andrew Wampler
Irene Wang                                       Other Debt Holders
Jim Wilder                                       Alcon Vision, LLC – Installment Loan
Kathryn Wilhoit                                  Agmt
William Wolz                                     TLC Vision (Canada) Corporation –
Larry Workoczeski                                Intercompany Loan
Darren Yaphe
                                                 Debtors’ Proposed Professionals
Lenders                                          Cole Schotz P.C.
LBC Credit Partners III, L.P., as                Raymond James & Associates, Inc.
 Administrative Agent                            Alvarez & Marsal Health Care Industry
LBC Credit Funding III, L.P.                     Group, LLC
LBC Credit Funding III GP, LLC                   Ford & Harrison LLP
LBC Credit Partners Parallel III, L.P.           Cooley LLP
LBC III KB Funding, LLC                          Katten Muchin Rosenman LLP
LBC Credit Management, L.P.                      Grant Thornton LLP
LBC III JC Funding, LLC                          Bryan Cave Leighton Paisner LLP
Audax Senior Loan Fund SPV, LLC                  Alvarez & Marsal Capital
Audax Credit Opportunities Offshore Ltd.         Alvarez & Marsal North America, LLC
Audax Credit Opportunities (SBA), LLC            Donlin Recano & Company, Inc.
Audax Credit Strategies (SCS) SPV, LLC           Waller Lansden Dortch & Davis, LLP
Audax Senior Loan Insurance Fund SPV,            RSM US LLP
LLC                                              Saul Ewing Arnstein & Lehr LLP
Teachers Insurance and Annuity Association       Paladin Global Partners
 of America                                      Sharon Brown
Nuveen Alternatives Advisors LLC                 Nelson Mullins
TIAA Churchill Middle Market CLO I Ltd.          Rasky Partners
Churchill Asset Management LLC
Churchill MMSLF Funding 1, LLC                   Cash Management Banks
TGAM Churchill Middle Market Senior              Bank of America
Loan Fund, LP                                    BB&T
Churchill LLC                                    JPMorgan Chase Bank, N.A.
Churchill MMSLF GT 1                             First Bank
TGAM Churchill Fund GP LLC                       Key Bank National Association
JFIN Fund III LLC                                Regions Bank
JFIN Asset Management LLC                        Wells Fargo Bank
JFIN MM CLO 2014 Ltd.
Apex Credit Partners LLC                         Other Banks
Jefferies Finance LLC                            Synchrony Bank
MetLife Investment Advisors, LLC                 The Toronto-Dominion Bank (aka TD
Maranon Loan Funding 2015-1, LTD.                Bank)
Maranon Loan Funding 2016-1, LTD.                Citizens Bank of Pennsylvania


                                             3
           Case 20-11413-KBO        Doc 286-1    Filed 07/07/20   Page 26 of 80




JPMorgan Chase Bank, NA Canada                   Owner, LLC
                                                 Bayou Verret Lands, LLC
Current and Former Landlords                     BDG Galleria 75, LLC as successor in
1021 Pinnacle Point LLC                          interest
11200 Rockville Pike, LLC                         to Cousins Properties Incorporated
1133-300 Member, LLC                             Bel-Red Medical Dental Center, LLC
1133-300 Westchester Avenue, LLC                 Bellevue Lincoln Plaza, LLC
1133-399 Member, LLC                             Bestest, LLC
1133-399 Westchester Avenue, LLC                 Billingsley Road Partners, LLC
1375 Kings Highway LLC                           Blaymore I, LP
16 Court Street Owner LLC                        Blenheim DC I LLC
1801 K Street Investors, L.L.C.                  Brandywine Charlottesville LLC
20350 TDR, LLC                                   Brandywine Operating Partnership, L.P.
2418 Crossroads Drive L.L.C.                     Brandywine Realty Trust
2526 Investment Co.                              BRE IL Office Owner LLC
2526 Investment Co., L.L.C.                      Bridgeport Point Investors, LLC
300 Main Street, Inc.                            Brigid Capital, LLC
3030 North Rocky Point Drive, LLC                Broe Real Estate Services, Inc.
3595 Grandview Parkway Holdings, LLC             Butler Investment Group, LLC
360Partners Consulting LP                        CAM Plantation LLC
399 Crosswest of New York, LLC                   Camelback 2929 Owner, LLC
400 Fifth Avenue – VEF III, LLC                  Carolina Vision Optometrists, PLLC
5 CP LLC                                         Casella Watertower, LLC
555 Associates                                   Castle Creek Investment Group, Inc.
555 Investors                                    Castle Creek Investment Group, LLC as
A & B Properties Inc., successor by merger        successor in interest to New Boston Moat
to                                                Limited Partnership
 WDCI, Inc.                                      Castle Creek Property L.L.C.
ABS of Naples, LLC                               CH Realty VII/R Tualatin Bridgeport L.L.C.
Adventus Rosemont #3 GP LLC                      Charles-Orms Associates
Adventus US Realty #7 LP as successor in         Charlotte Medical Plaza Partners, LLC
  interest to AG-WOA Columbia Centre III         Chesapeake Eye Care and Laser Center.
 Owner, L.L.C.                                   P.C.
AHP Venture I, L.L.C.                            CIM/11600 Wilshire (Los Angeles) GP,
Albany Enterprises, LLC                          LLC
AP-Fletcher Parkway LLC                          CIM/11600 Wilshire (Los Angeles), L.P.
Arden Realty, Inc.                               Citimark Management Co., Inc., as agent for
Arden Realty Limited Partnership                  New Boston Moat LP
AREP Meridian I LLC                              CPI/AHP Charlotte MOB Owner. L.L.C.
Ashcraft Real Estate & Development Corp.         Cranbrook Group, Inc.
Atrium MT, LLC                                   Cranbrook Realty Investment Fund, L.P. dba
Aventine Partners                                 Airport Corporate Centre
Aventine TSA Ltd.                                CRP Investors, LLC
BA DC I LLC                                      CRP-2 Chesterfield, LLC
Ballas Place, L.L.C.                             CV 363 Centennial Parkway, LLC
Banyan Street/GAP Satellite Place 400            Dow, Lange, & Hofer, LLC


                                             4
           Case 20-11413-KBO         Doc 286-1     Filed 07/07/20    Page 27 of 80




DRA CRP Germantown Center, L.P.                    ISB Investors, LLC d/b/a Westlake
EastGroup Properties, L.P.                         Corporate
EastGroup Properties General Partners, Inc.         Park
Executive Center Member LLC                        JESANDREIS, LLC
Executive Center Wisconsin, LLC                    KBS Realty Advisors, LLC
Faith Et Fils, Inc.                                KemWoodGray, LLC
Farmington Exchange, LLC                           Kenney Avenue, LLC
FC Richmond II, LLC                                Kenwood Place Once, LLC
First Berkshire Business Trust                     Kirkorian Enterprises, L.L.C., as agent for
Flagship Capital Partners, LLC                      Summerhill Plaza Partners, LLC
Flagship Church Street, LLC                        Kirkpatrick Plaza, LLC
Florida Management Company                         Koelbel and Company
Foothills Retail Plaza, LLC                        KPK Eagle Investments
Fuller 1800 Bering GP, LLC                         KWC Acacia Court, LLC
Fund VIII Pointe Broward, L.P.                     LaSalle National Trust, N.A. as successor
Fund VIII Pointe Broward, LLC                       Trustee
Galleria Acquisition Inc.                          Laser and Corneal Surgery Associates P.C.
Garrison Greenville Patewood I LLC                 LBUBS 2007-C2 Castle Creek Parkway,
Genesis Building Ltd.                              LLC
Georgelist Holdings, LP                            Long Ridge Office Portfolio, L.P.
Gibraltar Associates, Inc.                         Loma Ten Business Park LP
GKII 1800 Bering, LLC as successor in              Maric 400, LLC
 interest to Bering Office Partners, LLC and       Moneydart Services, Inc.
 1800 Bering, L.P.                                 Morrison Roxborough Associates, LLC
GLB Aventine, L.P.                                 Morrison Roxborough Properties NC, LLC
GLB Avman LLC                                      Morrison Roxborough Properties Venture,
Glenborough Aventine, LLC                          LLC
JDKJ Partnership, LLP                              Mountain Towers Properties, LLC
Hale Center for Refractive Surgery, LLC            MSD-DV San Bruno, LLC
a/k/a                                              MVP Management, LLC
 Hale Vision Correction Center, Hale               New Boston Fund, Inc.
Vision,                                            Normandy Waltham Holdings, LLC
 LLC and Hale Vision Laser and Implant             North Decatur Square Partners, LLC as
 Center                                             successor in interest to Cousins Properties
HCP Springs MOB Louisville, LLC                     Incorporated
HGR, LLC                                           Northridge Capital, LLC
Highwoods Properties, Inc.                         NTS Properties, LC
Highwoods Realty Limited Partnership               O’Neill Intermediary, LLC
Hill Management Services, Inc.                     Oak Brook Place LLC
HPN Holdings, LLC                                  Oakland Commons Acquisition, LLC
HTA-Kendall, LLC                                   Oakland Commons Manager, Inc.
IL-Westbrook Corporate Center, L.L.C.              OKC LPOB LLC
Insite Properties, LLC                             Omni Combined W.E., LLC
Investment 20350 DKF, LLC                          Ophthalmic Consultants of Long Island
Investment 20350 RDG, LLC                          ORIX Capital Markets, LLC
Investment 20350 TDB, LLC                          Overton Green GP, LLC


                                               5
          Case 20-11413-KBO        Doc 286-1     Filed 07/07/20   Page 28 of 80




Overton Green Property Owner, LP                 Sunbeam Development Corporation
Pavilion Park, Inc.                              Sunny Lemon, LLC
Pembrook Maitland, Ltd.                          T. Wall Properties L.L.C.
Piedmont Center, LLC                             Texas Name Investment Corporation
Perimeter MOB LLC                                Texas Name Limited
Pistris Cavae, LLC                               Texas Name Limited by N.F. Mgmt., Inc.
PJP Building Two, L.C.                           The Eye Clinic of North Dakota, P.C.
PKY Fund II Tampa II, LLC                        The Pointe at Bridgeport, LLC
Plymouth Campus Associates                       The Realty Associates Fund VII, L.P.
Poseidon Inland Empire, LLC                      The Realty Associates Fund VIII, L.P.
Prim Rockville Pike, LLC                         Tower 1555, LLLP
Profectis Partners LLC                           Toyos, Rolando, M.D.
Prospect Fifth Ave, LLC as successor in          TNHYIF REIV Sierra, LLC
 interest to 400 Fifth Avenue, LLC               Treeline 100-400 GCP LLC
RAIT General, Inc.                               Triangle Family Eye Care OD PLLC
RAIT Partnership, L.P.                           Tulsa Towers, L.L.C.
Realty Associates Advisors LLC                   Turner SMSG, LLC
Realty Associates Advisors Trust                 Tysons Park Place II LLC
Realty Associates Fund VII LLC                   Urban Renaissance Property Group, Inc.
Realty Associates Fund VIII LLC                  UMC, LLC as successor in interest to
Realty Associates Iowa Corporation                Beachstone Plaza
Regions Financial Tower, LLLP                    VEF III Funding, LLC as successor in
Richard J. Kelly, Trustee of RJK Mall Road       merger
 Nominee Trust                                    to 400 Fifth Avenue – VEF III, LLC
Ridge Bluff Management Co., L.L.C.               VGCC LC
Ridge Bluff Partners, LTD.                       Virtus-Flagship, LLC
RJK Mall Road Nominee Trust                      Wellblack 1, LLC
Rochelle Park Corporate Center                   Westar/Polaris III LLC
Rosemont Concourse Operating LLC as              Westwood Owner, LLC as successor in
 successor in interest to Jacksonville            interest to The Realty Associates Fund VII,
 Concourse II, LLC                                L.P.
S.C.P. (Aventine), Inc.                          Whitehall, LLC
S.C. Properties (Hawaii), Inc.                   Whiting Properties, LLC
SCP-Scott Perimeter Crossing LLC                 Whitten-Perraut Laser Eye Associates P.C.
Sal Investments, LLC                             Winn Properties Inc.
Sasi Investments, LLC                            WOA Columbia Centre, LLC
Seven Springs Triple T Partners                  WXI/AVE Gen-Par, L.L.C.
Shareholder Value, LTD                           WXI/AVE Real Estate Limited Partnership
Silver Creek, LLC
Silverman and Company, Inc., Agent for           Guarantors
 Harold R. Silverman, LLC                        Perry S. Binder, M.D.
Slosburg Real Property                           Michael Gordon, M.D.
SMII/TRP Properties/LP, L.P.                     Nancy S. Gordon
STP Westlake, LP                                 David I. Geffen, O.D.
Summit Properties Inc., as successor in          Sylvia H. Geffen
 interest to Old Oak Properties Inc.             Jack L. Weiss, M.D.


                                             6
          Case 20-11413-KBO        Doc 286-1    Filed 07/07/20    Page 29 of 80




Elizabeth L. Weiss                              Veeam Software
                                                VMware, Inc.
Parties to Asset Purchase Agreements            San Jose Refractive LLC
Therese Alban                                   MailFinance Inc., a Neopost USA Company
Oday Alsheikh M.D.                              RCAP Leasing Inc.
Jason Greenberg                                 Alcon Laboratories, Inc., a division of
HB Vision, P.C.                                  Novartis
The Laser Center of San Antonio, LLC            ADP
Damon Pettinelli                                BirdEye
Anthony Salierno                                Concur
Chirag Shah                                     Data Warehouse
Kenneth Smith                                   DocuShare
Stephen Whiteside                               eFax
Randal J. Rabon, M.D.                           Exact Target
Bavand Youssefzadeh, D.O.                       Experian
Z Eye Rental & Sales, LLC                       Eyenstein
Jeffrey Zimm, M.D., P.A.                        EyeSite
                                                iMedicware
Executory Contracts Parties                     ITPro.TV
LSIH Holdco, LLC                                MacPractice
MD Medical Marketing Inc.                       Management +
                                                Marketo
Parties to License Agreements                   MEDBILL
Furlong Vision Correction Medical Center,       Medics Elite
 Inc.                                           Modernizing Medicine EMA
EyeCare Associates of South Tulsa, P.C.         MS CRM
GB Fisher III, D.O.P.A.                         MS Great Plains
Gregory R. Cohen, M.D., P.A.                    MS Office 365
Aran Eye Associates                             MyCredential.com
Albert Aran, M.D.                               MyVisionExpress
WHITTEN Laser Eye Associates, P.C.              NexTech
BMC Software, Inc.                              OfficeMate (Global Eye)
Citrix                                          Patient Now
Compass Technologies                            Prolease
SolarWinds Worldwide, LLC                       ReqLogic
Adobe                                           RESCO Mobile CRM
j2 Cloud Services, Inc.                         Scribe
j2 Global Ireland Limited                       Scribe online
ISG Group, LLC dba IntelliSoft Group)           Sharepoint
Microsoft Corporation                           SumoText
Noble Systems Corporation                       Tableau
Optizmo Technologies, LLC                       TLC CRM
UXC Eclipse (USA) LLC
Silverpop Systems Inc.                          Parties to Other Agreements
TierPoint, LLC                                  Alcon Laboratories, Inc., a division of
Sophos Ltd.                                      Novartis – Equipment Lease


                                            7
          Case 20-11413-KBO        Doc 286-1     Filed 07/07/20   Page 30 of 80




Alcon Vision, LLC – Equip Capital Lease          SJL Inc. – Agency Staffing Agmt
Ziemer USA, Inc. – Sales Agreement               Sensis, Inc. – Engagement Agmt
Henry Schein Inc.                                Spire Vision LLC – Master Services Agmt
Cisco Systems Capital Corporation –              Vincodo, LLC – Master Services Agmt
Installment Payment; Lease Agmt
David Geffen, O.D. - Consulting Agmt             Utility Providers
American Express Travel Related Services         Albuquerque Water Utility
  Company, Inc.                                  AT&T
Alison Gordon, M.D. - Employment Agmt            Barking Dog Communications, LLC
Gordon Schanzlin New Vision Institute Inc.       Birch Communications/Fusion Connect
- Employment Agmt                                Broadview/Windstream Enterprise
Julio Echegoyen, M.D. - Employment Agmt          Bullseye
Farzad Yaghouti, M.D. Mmgt                       Century Link
Dan Jefferies, O.D. – General Partnership        COMCAST
Agmt.                                            COMED
Ocular Physicians Associates, P.L.L.C. –         Concorde Communications
Mmgt Services Agmt                               Consolidated Communications
Granite Network Integration                      Cox Communications
Dina Pust, O.D. - Employment Agmt                CPS Energy
Diana Pust, O.D. - Employment Agmt               DirecTV
Patrick Chan MD, LLC - Employment Agmt           Dish Network
Patrick Chan, M.D. - Employment Agmt             El Paso Electric
Opt-Min, PA dba Whiting Clinic – Prof.           Eversource
Services Agmt.                                   FPL
Jabin Krassin, M.D. – Prof. Services Agmt.       Florida Power & Light
David W. Whiting, M.D. – Mmgt Services           Georgia Power
Agmt                                             Granite Telecommunications
e-BizSoft, Inc. – Master Services Agmt           LG & E
Davis Vision Inc. – Client Agmt                  Montana Dakota Utilities Co.
Modus Direct, LLC – Master Services Agmt         National Fuel
Stericycle, Inc. – HIPAA Compliance              National Grid
Service Agmt                                     New Mexico Gas Company
AMO Sales and Service, Inc. – Pricing Ltr        Northern Illinois Gas Company (NICOR)
Agmt                                             Northern Virginia
Johnson & Johnson Vision – Pricing Ltr           Northwestern Energy
Agmt                                             NVEnergy
Bausch + Lomb Surgical – Pricing Ltr Agmt        OG&E
Amobee dka Frontline Direct Inc. – Master        Oklahoma Natural Gas
Services Agmt                                    Omaha Public Power District
GlobalWide Media, LLC – Master Services          Optimum
Agmt                                             PG&E
Yelp Inc. – Purchase Order                       PNM Energy
Madrivo Media, LLC – Master Services             PSEG Co
Agmt                                             Puget Sound Energy
Marketing Architects, Inc. – Advertising         Rocky Mountain Power
Srvs Agmt                                        San Diego Gas & Electric


                                             8
          Case 20-11413-KBO       Doc 286-1   Filed 07/07/20   Page 31 of 80




Spectrum Business                             LS, Inc. dba LegalShield
Stericycle                                    Lincoln Financial Group
TDS Metcom                                    Lincoln National Corporation and its
Telus Communications                           affiliates
Texas Gas Service                             The Lincoln National Life Insurance
TPX Communications                             Company
US Internet Corp                              Metropolitan Life Insurance Company
Verizon Wireless                              MetLife, Inc.
Waste Connections, Inc-OKC                    MetLife Vision
Waste Pro of Florida                          Vision Service Plan
West View Water                               Lincoln Life & Annuity Company of New
Windstream                                     York
XCEL Energy                                   Discovery Benefits, Inc.
XO Communications Services, LLC               Aetna
Your Local Answer                             Optum Bank
                                              Wells Fargo Bank
Major Insurers and Brokers                    Stange Company
Affiliated FM Insurance Company               Washington L&I
AIG (WorldSource)                             Ohio Bureau of Workers Compensation
AIG Specialty Insurance Co.
Aon Risk Services, Inc.                       Other Governmental Agencies
Arch Insurance Canada Ltd.                    Pension Benefit Guaranty Corporation
Aviva Insurance Company of Canada             Internal Revenue Service
Beazley (Lloyds)
Berkley Professional Liability                Taxing Authorities
Certain Underwriters at Lloyd's               Alabama Department of Revenue
Chubb                                         Arizona Department of Revenue
ENCON Group Inc.                              Arkansas Department of Finance &
Everest Insurance Company of Canada             Administration
Hartford                                      California - Franchise Tax Board
Lexington Insurance Co. (Lead)                California State Board of Equalization
Lloyds/Ascent Underwriting                      (SBOE)
MedPro                                        Colorado Department of Revenue
Nationwide                                    Commonwealth of Massachusetts
Purves Redmond Ltd - Broker                   Department
SOMPO/Endurance                                 of Revenue
Temple Insurance Company                      Comptroller of Maryland Revenue
USI/AIG                                       Connecticut Department of Revenue
Willis Towers Watson                          Services
XL                                            Florida Department of Revenue
XL Reinsurance America Inc.                   Georgia Department of Revenue N.E.
                                              Illinois Department of Revenue
Insurance for Employees                       Indiana Department of Revenue
OptumRx PBM of Illinois, Inc.                 Internal Revenue Service
Mercer LLC                                    Iowa Department of Revenue
Pre-Paid Legal Services, Inc.                 Kansas Department of Revenue


                                          9
          Case 20-11413-KBO        Doc 286-1      Filed 07/07/20   Page 32 of 80




Kentucky Department of Revenue                    Dallas County Tax Assessor-Collector
Louisiana Department of Revenue                   Davidson Metropolitan Trustee
Michigan Department of Treasury                   Dorchester County Treasurer
Minnesota Department of Revenue                   Durham County Tax Collector
Missouri Department of Revenue                    Duval County Tax Collector
Montana Department of Revenue                     Eau Claire County Treasurer
Nebraska Department of Revenue                    El Paso County Tax Assessor-Collector
Nevada Department of Taxation                     Fairfax County Dept of Tax Administration
New Jersey Division of Taxation                   Fairfield Town Tax Collector
New Mexico Tax & Revenue Dept.                    Farmington Tax Collector
New York Dept of Tax & Finance                    Fresno County Tax Collector
North Carolina Dept. of Revenue                   Fulton County Tax Commissioner
North Dakota Office of State Tax                  Germantown City
 Commissioner                                     Greenville County Tax Collector
Ohio Department of Taxation                       Guilford County Tax Department
Oklahoma Tax Commission                           Gwinnett County Tax Commissioner
Oregon Department of Revenue                      Hamilton County Treasurer
Pennsylvania Dept. of Revenue                     Harris County Tax Assessor-Collector
Rhode Island Division of Taxation                 Henrico Department of Finance
South Carolina Dept. of Revenue                   Hillsborough County Tax Collector
Tennessee Department of Revenue                   Hillsborough County Tax Collector
Texas Comptroller of Public Accounts              Jefferson County Sheriff's Office
US Department of the Treasury                     Jefferson County Tax Collector
Utah State Tax Commission                         Johnson City Recorder
Virginia Department of Taxation                   Johnson County Treasurer
Washington State Department of Revenue            King County Treasurer
Wisconsin Department of Revenue                   Lee County Tax Collector
Alameda County Treasurer and Tax                  Los Angeles County Tax Collector
Collector                                         Lubbock Central Appraisal District
Albemarle County                                  Madison City Treasurer
Anne Arundel County                               Maricopa County Treasurer
Arapahoe County Treasurer and Tax                 Marion County Treasurer
Collector                                         Mecklenburg County Tax Collector
Baltimore County Office of Budget and             Memphis City Treasurer
 Finance                                          Miami-Dade County Tax Collector
Bernalillo County Treasurer                       Montgomery County MD
Bexar County Tax Assessor-Collector               Oklahoma County Treasurer
Boulder County Treasurer and Tax Collector        Orange County Treasurer-Tax Collector
Brookfield City Treasurer                         Palm Beach County Tax Collector
Broward County Tax Collector                      Prince William County
Burlington Tax Collector                          Providence City Tax Collector
Cascade Township Treasurer                        Pulaski County Treasurer
Clackamas County Tax Collector                    Richland County Treasurer
Clark County Assessor                             Sacramento County Tax Collector
Cobb County Tax Commissioner                      Salt Lake County Assessor
Collier County Tax Collector                      San Bernardino County Tax Collector


                                             10
          Case 20-11413-KBO        Doc 286-1      Filed 07/07/20   Page 33 of 80




San Diego County Treasurer-Tax Collector          11200 Rockville Pike LLC
San Joaquin County Treasurer-Tax Collector        1133-399 Westchester Avenue LLC dba 12
San Mateo County Tax Collector                     Interactive, LLC
Santa Clara County Dept of Tax and                1375 Kings Highway, LLC
Collections                                       1ST Solution Pest Control
Shelby County Trustee                             2526 Investment Company
Southfield City Treasurer                         2E Creative, Inc.
St Joseph County Treasurer                        3030 North Rocky Point Drive LLC
St Louis County Collector of Revenue              3595 Grandview Parkway Holdings LLC
Tarrant County Tax Assessor-Collector             5 Centerpointe Drive LLC
Tulsa County Treasurer                            555 Associates
Utah County Treasurer                             8 Southroads LLC
Virginia Beach City Treasurer                     800 Response
Waltham City Treasurer/Collector's Office         9601 Blackwell ICJV LLC
Washington County                                 A B Fire Equipment
Washington County Trustee                         A Special T Inc.
Waukesha County Treasurer                         ABB Optical
Williamson County Trustee                         Abenity Inc.
Williamson County Tax Assessor-Collector          ABS of Naples LLC
Yellowstone County Treasurer                      Access Information Protected
                                                  ACCO Engineered Systems Inc.
Regulatory Agencies                               ACCOUNTEMPS
Securities and Exchange Commission                Accounting Principals Inc.
State of Arizona - Radiation Regulatory           Accutome Inc.
  Agency                                          Ace Parking Management Inc.
Florida Department of Health - Bureau of          Active Geographics, Inc.
  Radiation Control                               Adal Corp/Jungle TV
State of Florida - Palm Beach County              ADP Screening and Selection Services
  Department of Health, Div. of                   Adrevs
Environmental Public Health                       Adrian Leon
State of Florida – Duval County Department        Advanced Data Systems Corp
  of Health, Div. of Environmental Public         Adventus US Realty #7 LP
  Health                                          Aetna
County of San Diego - Department of               AFCO Credit Corporation
  Environmental Health Unified Program            Airgas USA LLC
  Facility Permit                                 Alabama Dept of Rev - 327320
Ohio Department of Health                         Alaric Pannell
Illinois Sept. of Insurance                       Albany Enterprises LLC
State of Ohio - Board of Pharmacy                 Alcon
Illinois Emergency Management Agency,             Alcon Canada Inc.
  Division of Nuclear Safety                      Alcon Laboratories Inc.
Texas Dept of State Health Svc (DSHS) -           Alden Optical
  Radiation Safety Lic Branch (RSLB)              Alexanders Uniforms
                                                  Alissa Augustine
Vendors                                           Allergan USA Inc.
110E406 LLC                                       Allied World Insurance Company


                                             11
          Case 20-11413-KBO        Doc 286-1   Filed 07/07/20   Page 34 of 80




Allina Health System                            Corp
Allscripts Healthcare Solutions, Inc.          Ashley Abbott
Allstate Maintenance Inc.                      Ashley Fogu
Alorica Inc.                                   Ashley Goldsmith
Alverson Taylor Mortensen and Sanders          Ashley Hibbert
Alyssa Curcio                                  Ashley Pena
Amazon Business                                Asico Formerly American23
Amber Zaunbrecher, O.D.                        Association of Regulatory Boards of
Amcon                                           Optometry, Inc.
Americall                                      AT&T 5001 lvi 116
American Express - 360001                      Atlantic Relocation Systems
American Family Fitness Inc.                   Atwal Eye Care
American Optometric Association                Avelient Inc.
American Surgical Instruments                  Avella of Deer Valley, Inc.
Americas PPO Healthez                          Avella Specialty Pharmacy
Amex                                           Award Masters, Inc.
Amine Belarbi                                  B Graczyk Inc.
AMO Canada Company                             Balboa Capital Corporation
AMO Sales and Service Inc.                     Balogh Family Partnership II, LLC
Amobee Inc.                                    Banker Lopez Gassler P.A.
Amy Havens, O.D.                               Banyan Street/GAP Susp Mezz Holdings
Anago of Nashville                              LLC
Anderson Stamp & Engraving                     Barthel Terrence
Andrew Morgenstern                             Bartley Optical
Andrew Munson                                  Bausch & Lomb
Anesthesia Service Medical Group Inc. \        Bausch & Lomb Surgical
 ASMG                                          Bavand Youssefzadeh
Anodyne Surgical                               Baxter Healthcare Corporation
Apex Pacific Partners I, LLC                   Bayou Verret Lands, LLC
Apothecare Compounding Solutions               Beacon Communications Inc.
Aqua Filter Fresh Inc.                         Beitler McKee Optical Company
Aramark Refreshment Services                   Benefit Hub Inc.
Archiers Scott                                 Berkeley Research Group, LLC
Arena District Pharmacy LLC                    Bernalillo County
Arent Fox LLP                                  Bernens Medical
Arianna Silver                                 Berry Coffee Company Inc.
Arkansas Department of Finance and             Better Business Bureau of Wisconsin
 Admin                                         Betterdot Systems Inc.
Arkansas Soft Water LLC                        Betty Lou Chappell
Armor Defence Inc.                             BF Saul Property Company
Armstrong Communication Systems Inc.           Bhatia Ventures, LLC
Arthouse Inc.                                  Bibb Ero Systems Inc.
Arthur Goldner & Associates, Inc.              Bibbero01
Arvik Upholstery                               Bich Dao Pham
Asd Healthcare                                 Bio-Medtronics
Ashcraft Real Estate and Development           Biotissue Inc.


                                          12
           Case 20-11413-KBO       Doc 286-1    Filed 07/07/20   Page 35 of 80




Birch Communications/ Fusion                    Cenveo
Birdeye Inc.                                    CH Realty VII/R Tualatin Bridgeport
Blanchard Contact Lens Inc.                     Change Healthcare-Mckesson-Iladdr
Blaymore I, LP                                  Charles Miller
Blephex LLC                                     Charlotte Pride
Blue Cross Blue Shield of South Carolina        Chemdry of Rowayton
Blue Dot Safes Corporation                      Chesapeake Eye Care and Laser
Bmo-I Ballas Place, LLC                         Chesen Laser Eye Center
Bonnie Pollock                                  Christian Munive
Boston Eye Group                                Christine J. Kantor
Bottones Maintenance LLC                        Christopher McCreary
Bracewood Management Series LLC                 CIM SMA I Investments, LLC
Brandywine Operating Partnership, LP            CIM-11600 Wilshire Los Angeles, LP
Brett Laiche                                    Cintas Corporation
Bri 1875 Meridian, LLC                          Cisco Systems Capital Corporation
Bridget Mazzei                                  City of Fresno
Brigid Capital, LLC                             City of Huntington beach
Brix Marfori                                    City of Providence
Bsi Services                                    City of Providence Tax Collector
Bud Griffin Customer Support-San                City of Riviera Beach
 Antonio LLC                                    City of San Diego
Bullseye Telecom                                City of Santa Clara
Butler Investment Group LLC                     City of St Louis Park
Bvi / Beaver-Visitec Int'l Inc.                 City of Virginia Beach
C2s Investments Ltd                             City of Virginia Beach Treasurer - 2408
Cal Interpreting & Translations                 City of Waltham
Caldeco Mechanical Services, Inc.               City View Electric, Inc.
California Choice                               Claudia Dominguez
Calipine Corporation                            Clia Laboratory Program
Cam Plantation                                  Clinical Property Holdings LLC
Cambia Health Solutions Inc.                    Cody Hildebrand
Canada Revenue Agency                           Coffee Ambassador Inc.
Canada's Finest Coffee                          Cole Schotz PC
Candace Chacon                                  Colonial Parking Inc.
Canon Financial Services Inc.                   Comcast
Capital Coffee LLC                              Comcast Cable 19398-3005
Cardinal Health Inc.                            Commercial Plumbing and Heating Inc.
Carolina Vision Optometrists PLLC               Compliance Document Services
Carrensten Johnson                              Concentra Medical Centers
Cartridge World Redmond                         Concorde Communications
Cassandra Berk                                  Concur Technologies, Inc.
Castle Creek Property, LLC                      Consolidated Communications
CDW LLC                                         Converged Digital Networks LLC
Ceatus Media Group LLC                          Cooley LLP
Centennial Lakes III LLC                        Cooney, Scully and Dowling
Centurylink                                     Coopervision, Inc.


                                           13
           Case 20-11413-KBO       Doc 286-1   Filed 07/07/20   Page 36 of 80




Corcoran Consulting Group                      Div 40 Richards, LLC
Corneagen Inc.                                 Domain Listings
Council Affordable Quality Healthcare,         Dominick Neri
 Inc.                                          Douglas Campbell OD
County of Fairfax - 10203                      Douglas Emmett 2010 LLC
County of San Diego                            Dr Chad Mies
Courtney Wright                                Dr Charles H Kinney
Cousins Fund II Tampa II LLC                   Dr Daniel Vittone
Covenant Technology Group LLC                  Dr Ghazaleh Matian
Coverys                                        Dr Hoda Sadighi
Cpac Equipment, Inc.                           Dr Huy Tran
Cpi/Ahp Mob I, LLC - lvi065                    Dr Katherine Shen
Cpi/Ahp Mob I, LLC -lvi051                     Dr Mallorie Lindsey
Cranbrook Realty Inv Fund LP dba               Dr Solomon Gould
 Airport Corp Cent                             Dr. Alina Reznik
Credsimple                                     Dr. James Judd
Crooz Media LLC                                Dr. Jessica Iida
Crown Castle Fiber LLC                         Dr. Jonathan McGlothan
Crystal Rock LLC                               Dr. Pasquale Vecchio Optometry
Crystal Spring Water                            Professional Corporation
CSA Management Inc.                            Dr. Steven Zalaznick
CT Corporation                                 Dr. Valerie Allen
Culligan - s4p 3y4                             D-Tech North LLC
Culligan of Pittsburgh                         E O Johnson Company, Inc.
Culligan of Waukesha                           Eagle Laboratories
Culligan San Antonio                           Eastgroup Properties LP
Cumulus Media, Inc. & Subsidiaries             E-Bizsoft.Com Inc.
Cupertino Partners VI                          Ecom Folders
Cv 363 Centennial Parkway LLC                  Elaine Perez
Dakota Precision Rx                            Elevate One LLC
Dan Grappi                                     Elite Building Care, Inc.
Daniel Recko                                   Elizabeth Snyder
David Hershberger, M.D.                        Emilio J Griman
David J. Schanzlin MD Inc.                     Empire Medical PC
Davis Vision, Inc.                             Empire Optical Inc.
Deaf Access Solutions Inc.                     Empower Missouri
Debra A. Alexander                             Endless Waters Inc.
Dell Financial Services                        Enterprise Rent A Car
Delta Dental of Minnesota                      Entos Design Inc.
Denise Sanchez                                 Environment Mechanical Services, Inc.
Department of Commerce                         Environmental Control Janitorial of
Dept of Labor and Industries                    Bellevue Inc.
Dex Imaging, LLC                               Envision Infosoft Pvt. Ltd
Diamond Spring Water Inc.                      Epnm Inc.
Dioptics Medical Products                      Epstein Becker & Green, P.C.
Discovery Benefits Inc.                        Erica Prentice


                                          14
          Case 20-11413-KBO       Doc 286-1   Filed 07/07/20   Page 37 of 80




Esi Inc.                                      Galloway, Lucchese, Everson & Picchi
Essilor Labortories of America Inc.           Garrana_Rmg Apc
Eunice G. Campos                              Gateway Digital Press-eft
Eureka Water Company                          Gemina Petruzzelli
Evan Tong, O.D.                               Genesis Building Ltd
Eve Schubert                                  Georgelis Holdings LP
Evelyn Chenoweth                              Gerald Bell, O.D.
Evolve                                        Gerald Jedow
Express Maintenance                           Gerard Jitechian
Eye Care & Laser Surgery at Newton-           Gestalt LLC
 Wellesley LLC                                Gh Correll
Eye Care and Cure                             Gibbs Service Company Inc.
Eye Care Center of Chesapeake                 Gibraltar Associates, Inc.
Eye Center of Central Maine PA                GKII 1800 Bering LLC
Eye Clinic of North Dakota                    Glassdoor
Eye Eco Inc.                                  Global Software, LLC
Eye Surgeons Associates-Rocklsland            Globalwide Media, Inc.
Eyebrain Medical Inc.                         GO2 Partners Inc.
Eyesupply USA, Inc.                           Gold Coast Ophthalmic Instrument
Eyevance Pharmaceuticals LLC                  Google Inc.
Ezra Galler MD                                Grand Strand Water & Sewer Authority
Facebook Inc.                                 Granite Telecommunications
Fagron/Jcb Laboratories                       Grant Thornton LLP
Fairview Pharmacy Services, LLC               Graphicon, Inc.
Falcon Investment Advisors LLC                Greatland Corporation
Farmington Exchange LLC                       Greenville County Tax Collector
Faulkner, Tracy                               Gretchen Lawver
Favorite Healthcare Staffing Inc.             Groh & Associates Inc.
Fc Richmond II LLC                            Groupon
Fci Ophthalmics, Inc.                         Gt Cleaning
Federal Express                               Guardian Protection Services
Fedex - Dallas - TX                           Gulden Ophthalmics
Fichte Endl & Elmer Eyecare                   Hall Booth Smith, P.C.
First Circle Realty Inc.                      Hamden Three Investors LLC
First Communications LLC                      Hamilton County Treasurer
Fish Window Cleaning                          Hammes Partners III LP
Fisher & Phillips LLP                         Hansa Ophthalmics LLC-aka Precision
Flatiron Capital                               Sensis, Inc.
Fldr Tlc Overton Centre LP                    Harrell Eyecare Center
Foothills Retail Plaza Inc.                   Harris Beach PLLC
Ford & Harrison, LLP                          Hart Wagner LLP
Frank Burger, O.D.                            Hauser Mechanical Inc.
Freewheel Advertisers Inc.                    Hawaii Bio Waste Systems Inc.
Funke Electric Inc.                           Haynes Healthcare Group LLC
Fusion LLC                                    Haynes Mechanical Systems, Inc.
Galleria Acquisition                          HCP Springs Mob Louisville LLC


                                         15
           Case 20-11413-KBO      Doc 286-1   Filed 07/07/20   Page 38 of 80




Healthassure by Alsco                         Jani-King of Fort Myers
Heather Werner                                Jan-Pro of the Capital District
Hennepin County                               Javier Luna
Henry Schein Inc.                             Jax Concourse Property, LLC
Herbert's Pharmacy                            Jean Paul Abboud
Hgr LLC                                       Jeff Archambault
Hill Management Service Inc.                  Jennifer Ramirez
Hoda Sadighi                                  Jereyll Jackson
Holland & Knight LLP                          Jersey Pride, Inc.
Hpn Holdings LLC                              Jeter Systems Corporation
HTA-Kendall, LLC                              John Belardo PLLC
Hubspot Inc.                                  Johnny Wen
Hudson Hospital & Clinic                      Johnson & Johnson Care Inc.
Husch Blackwell Sanders LLP                   Jones Walker LLP
HW Hollinger (Canada) Inc.                    Julio Echegoyen MD
I.b.i.s. Inc.                                 Jw Surgical LLC
Ia High Crossing LLC                          Kansas Department of Revenue 915
Icare Industries Inc.                         Kathryn Christie
Idrive Interactive LLC                        Katten Muchin Rosenman LLP
IHEARTMEDIA                                   Keeler USA
Illinois Optometric Association               Kelsey Fenner
Imedicware Inc.                               Ken Moadel
Img Technologies Inc.                         Kencal Maintenance Corporation
Imprimis Pharmaceuticals Inc.                 Kenneth Kellogg
Indiana Optometry                             Kenney Avenue LLC
Infologitech Inc.                             Kenwood Place One LLC
Innova Medical Ophthalmics                    KF Parent II
Innovative Discovery LLC                      Kiesha Smith
Innovative Excimer Solutions                  King County Treasury
Instrumentarium                               Kirby Redman, O.D.
Integra Telecom Inc.                          Kirkorian Enterprises L.L.C.
Inventive Infusion Solutions LP               Klientboost LLC
Iron Mountain                                 Konica Minolta
Istorage Blue Ash                             Kornika King
Istorage St Louis Park                        KPB Partners, LLC
J.M. Brennan, Inc.                            Kraff Eye Institute
Jacqueline Escarcega                          Kraft Mechanical, LLC
Jake Lawrence                                 Kroll / Duff & Phelps
Jakylin Jones                                 Kurth Sheet Metal Inc.
James Chisley                                 Kwc Acacia Court LLC
James Fisher                                  Laclede Gas Company
James Kao Opthomology                         Lane Associates
James Mark Estep                              Language Scientific
Jamie Mullis                                  Lashback LLC
Janet Mathewson                               Latitude Retirement
Jani King National Accts Tx                   Laz Parking


                                         16
          Case 20-11413-KBO           Doc 286-1   Filed 07/07/20   Page 39 of 80




Lee, Micheal Dr                                   Mci
Legalshield                                       Mckesson Medical Surgical
Leiters                                           Mckesson Specialty Health
Level 3 Communications, LLC                       Mdprospects Inc.
Lifecare Inc                                      Med-Electronics, Inc.
Lighthouse Services Inc.                          Media6degrees Inc.
Lilla Bonello                                     Med-Logics, Inc.
Lillian Kuhl                                      Medpro Group
Lily Bradford                                     Merus Refreshment Services, Inc.
Lincoln Life & Annuity of NY                      Messer LLC
Linda Foley OD                                    Metlife-Group Benefits/Metlife Small
Linde Electronics & Specialty Gases                Business Center
Linde Gas LLC                                     Miami-Dade Police Department
Lindtech Services Inc.                            Michael Brusco
Linn County Eye Care PLLC                         Michael Gordon MD Inc.
Linson Pharmacy                                   Michael Insler - exp
Lite Source Inc.,                                 Michael Lager
Livingston International Inc.                     Michael Marino, M.D.
Local 628                                         Michea Peterkun
Lombart Instrument                                Michelle Shade Hinchliffe, O.D.
London Health Sciences Center                     Michelle Uruena
London Hydro                                      Michelsohn Creative Communications
Luxottica of America - Gordon                     Microsoft Online Inc.
Madrivo Media LLC                                 Microspecialties, LLC
Majik Cleaning Service, Inc.                      Microsurgical Technology
Managed Outsource Solutions                       Midway Uniform Inc.
Manuel Enriquez                                   Midwest Language Banc, Inc.
Marchon                                           Millennium Surgical Corporation
Marcolin USA Eyeware Corp.                        Minh Lhat Le, O.D.
Maria Scott, M.D.                                 Minnesota Print Management
Marion County Treasurer                           Minnesota Revenue
Marisa Merkel                                     Minnesota Wild Hockey Club
Mark Emmerich, O.D.                               Minute Press Rich-Hen Inc.
Market Hatch Co. Inc.                             Minuteman Press
Marketing Architects                              Minuteman Press - Pawtucket
Marlin Business Bank                              Minuteman Press - Waltham, MA
Mary "Sarah" Otto                                 Minuteman Press-Vienna
Mary Diaz                                         Mission Linen Supply
Mary Nguyen                                       Mmic Insurance Inc.
Masterswitch It                                   Modus Direct LLC
Matthew Collomb                                   Moneydart Global Services Inc.
Maxair Mechanical Inc.                            Monique Bellemare
Maxim Staffing Solutions                          Monument Parking
Mccarl's Services Inc. - 43920                    Moria Inc.
Mccarthy, Kenney & Reidy, P.C.                    Morningstar Storage
Mcclung Printing, Inc.                            Morrison Roxborough Properties NC LLC


                                             17
           Case 20-11413-KBO        Doc 286-1    Filed 07/07/20   Page 40 of 80




Mount Ogden Eye Center LLC                       Ophthalmic Instrument Co., Inc.
Mres Penn Holdings LLC                           Opthalmologistprime PC
MSD-DV San Bruno LLC                             Opticall, Inc.
Msi Precision Speciality Instruments             Optizmo Technologies LLC
National Association of Vision Care Plans        Optometric Society of New York
National Maintenance Services Inc.               OptumRX Inc.
Nationwide Business Concepts                     Orbit Media Studios Inc.
Neil Casey, O.D.                                 Paetec
Nelson Laboratories                              Paladin Global Partners LLC
Nelson Mullins Riley & Scarborough               Palm Beach County Tax Collector
Neofunds by Neopost                              Patewood Holdings LLC
Neopost                                          Patient Now Inc.
Neustar Info Services Inc.                       Paypal Inc.
New England Document Systems Inc.                Pembrook Maitland Ltd
New England Eye Institute                        Pencol-Medisave Pharmacy
New Possibilities Group LLC                      Penske Racing South Inc.
Ngt Corporation                                  Pharos
Nicor Gas Company                                Phoenix city treasurer    29690
Noble Systems                                    Phsi - Pure Water Finance
Normandy Carpet                                  Physicians Protocol
North Carolina Department of Revenue             Pinehurst Building LLC
North Star Optical                               Pinpoint Optics LLC
Northern Lights Optical                          Pistris Cavae, LLC
Norwalk Chamber of Commerce                      Pitney Bowes Global Financial Services,
Nrai Corporate Services                           LLC
Nufit Media Inc.                                 Pjp Holdco, LLC
NY Vision Group                                  Plunkett's Pest Control
NYS Workers Compensation Board                   Popp Telecom
Oakland Commons Acquisition LLC                  Porfirio Avila Ibarra
Oasis Medical Inc.                               Porter Pros LLC
O'Brien Pharmacy                                 Precision Lens
Ocular Therapeutix Inc.                          Preferred Apartment Communities
Oculus Inc.                                      Operating Partnership, L.P.
Ocusoft Inc.                                     Premier Electric of Iowa LLC
Odegard Gockel Development LLC                   Premier Ophthalmic Services Inc.
Office Essentials Inc.                           Premium Assignment Corporation
Office of Finance, City of Los Angeles           Premium Refresment Service
Officeteam                                       Preventive Pest Control, LLC
OG & E                                           Principal Life Insurance Company
Old Oak Property                                 Prism Eye Institute
Omni Combined We LLC                             Profectus Partners LLC
Omnicard, LLC                                    Professional Office Services, Inc.
O'Neil Building Fund, LP                         Proforma
On-Track Systems Inc.                            Prospect Fifth Ave LLC
Oogp Inc.                                        Public Service Company of Colorado/ Xcel
Ophthalmic Consultants of Long Island            Energy


                                            18
          Case 20-11413-KBO       Doc 286-1   Filed 07/07/20   Page 41 of 80




Pure Health Solutions Inc.                    Division
Pureads LLC                                   Secured Communications, Inc.
Puritan Springs Water Co                      Sencomm
Quail Post and Parcel                         Serenity Aquarium & Aviary Services
Quality Roofing Services Inc.                 Servicemaster Building Services
Quench USA Inc.                               Seth Terr
Quill Corporation                             Shareholder Value Ltd
R2 Unified Technologies                       Sharon Debra Brown
Rachelle Loizeau                              Shauna Schissler, O.D.
Rainbow Distributing Company Inc.             Shelby Duncan
Ramona Williams                               Sheppard Mullin Richter & Hampton LLP
Randal Rabon, M.D.                            SHI International Corp
Ray Hamilton Company                          Shred-it International ULC
Rc Asset BB LLC                               Sierra for Medical Science Inc.
Rcs Germantown I, LLC                         Sierra Springs
Ready Refresh by Nestle                       Silhouette Optical Ltd
Red Banyan Group, LLC                         Silhouettes Inc.
Reed Exhibitions US                           Silver Creek LLC
Regions Credit Card                           Silvr Social, LLC
Reliant Technology LLC                        SJL Inc.
Relx Inc. dba Reed Exhibitions                Skinceuticals
Resco Spo, S R.O                              Smart Family Vision LLC
Rhina Flores                                  Solution Reach
Rita White                                    Sonomed
Robbins Laser Site                            South Twin Executive Search LLC
Robert A. Blomquist, LTD                      Southwest Eye Surgery Center
Rodolf & Todd PLLC                            Southwest Solutions Group Inc.
Ronbet 437 LLC                                Spectrio
Rosenberg Media                               Sperry Tech LLC
RP Aventine Office Owner, L.L.C.              Split Rock Management, Inc.
Rubinbrown LLP                                St Joseph County Treasurer
Run to Clean LLC                              Staar Surgical Company
Ryan Tucker                                   Stange Company
Samantha Mosley                               Staples
San Diego Pension Consultants                 Staples Advantage
Sandberg Phoenix & Von Gontard P.C.           Staples Technology Solutions
Santiago Villazon, M.D.                       State of Washington 98124-1051
Sara l'Etoile                                 Stephen Loudemilk
Sarah Vandersluis                             Stephen Wexler, M.D.
Sarah Wade                                    Stericycle Inc.
Sasi Investments LLC                          Sterling Water Inc. - culligan
Schaef Air Inc.                               Sterlizer Autoclave Solutions LLC
Scott & Whitehead                             Stern Environmental Group LLC
Scribe Software                               Steve Looysen, O.D.
Scrubs and Beyond, LLC                        Steven Douglas Associates LLC
Secretary of State Business Programs          Steven Sikalis


                                         19
           Case 20-11413-KBO        Doc 286-1   Filed 07/07/20   Page 42 of 80




Stone Oak Pharmacy                              Town of Burlington 376
Stonecipher-EFT                                 Town of Ocean City, MD
Stp Westlake LP                                 Tpx Communications
Stratus Building Solutions of San Diego         Tracey J Baughey
Summerly Steveson                               Tracy Chen Dellario
Sunny Lemon LLC                                 Travis Wilson
Suny College of Optometry - University          Treasurer, State of Ohio
 Eye Center                                     Triangle Family Eye Care O.D., PLLC
Surgical/Valeant                                Trolley- Boi, LLC
Susie Buck                                      Trupti N Patel & Associates
Swan Vision                                     Tulsa Towers LLC
Synergeyes Inc.                                 Turner Reporting Services
Talk2rep, Inc.-                                 U and Me Moving
Tamcare Services Inc.                           U.S. Postal Service
Tapstone Holdings, LLC                          Umc, LLC
Telus Communications                            United Illuminating Company
Tem Systems, Inc.                               Univision Receivables Co LLC
Tennessee Info Tech                             US Internet Corp
Texas Name Mercantile Investment LLC            USI Insurance Services National, Inc.
The Burgess Company LLC                         Vance Thompson Vision Clinic, Prof LLC
The First Impression Group Inc.                 Vanguard Cleaning Systems
The Gateway Press, Inc.                         Vaught Family Eye Care
The Laser Center of Coral Gables LLC            Vdc Enterprises
The Lincoln National Life                       Velosio LLC
The Lincoln National Life Insurance             Verizon Business
 Company                                        Vermont Eye Laser
The Plaza Phase III LLC                         Victor Insurance Managers Inc.
The Printing Shoppe                             Village of Rosemont
The Realty Associates Fund XI Portfolio,        Vincent Biesiot, O.D.
 L.P.                                           Vincodo, LLC
The UPS Store                                   Virginia Department of Taxation
Then, John                                      Virginia Optometric Association, Inc.
Thermal Engineers Inc.                          Vision Source LP
Thomas Litzinger                                Vista Staffing Sol/Whitaker Medical
Thompson Hine LLP                               Vivial Media
Tia Buddle                                      Vmi Cleaning Corp
Tilford Dobbins & Schmidt PLLC                  Vmr Holding LLC
Tina Duong - Amb                                Vorys Sater Seymour and Pease LLP
Tina Rye                                        Vspone San Diego
Titan Security LLC                              Walcott Rx Products, Inc.
TL GCP Owner LLC                                Waller Lansden Dortch & Davis LLP
Tom Zander                                      Walman Instruments
Total Eye Care PA                               Waste Mgmt
Total Facility Solutions Inc.                   Westar Polaris III LLC
Total Water Treatment Systems Inc.              Westbrook Center Illinois Realty LP
Tower 1555                                      Westbrook Center Illinois Realty LP


                                           20
           Case 20-11413-KBO        Doc 286-1   Filed 07/07/20    Page 43 of 80




Western Institutional Review Board Inc.         James Huskie
Westwood Venture LLC                            Claudio Jordan
Whitehall LLC                                   Marlena Karczewski
Whiting Properties LLC                          Norman Kevern
Whitney Myers                                   Willie "Jesse" Lockhart
William Goldsmith, O.D.                         Stewart MacLeod
William J. Lamar & Sons, Inc.                   LCA-Vision Inc. d/b/a LasikPlus
William Ledbetter                               Mayra Manning
Wilson Opthalmic Corporation                    Sinforoso Martinez
Windstream                                      Herman Meeks
Wood Works                                      Dr. Ken Moadel
Workplace Partners Inc.                         Carol Mocaby
WPAT /WSKQ Spanish Broadcasting                 Barbara Nanna
 System                                         Rebecca Navarro
WVA                                             Gary Ortega
Xerox corporation                               Theresa Perry-Gayle
XO Communications Services Inc.                 Kathryn Recob
Yahoo Inc.                                      Elizabeth Reyes
Yelp! Inc.                                      Enith Rosario
Zeta Global Corp                                Alexander Ruezga
Ziemer USA Inc.                                 Jesus Ruiz
Zoho Corporation                                Rima Samman
                                                Ramona Saucedo
Litigation Counterparties                       Sensis, Inc.
Stetson Adkisson                                SFI Ltd. Partnership 14
Ron Antoniewicz                                 Vineyard Flagship 87, LLC
Kirsten Archbell                                Austin Virrueta
Joseph Berrios                                  Christopher Walker
Tammy Berry                                     Kristi Wicker
Richard Bohrer                                  J. Wilkerson
James Bosely                                    Alexus Williams
Ashli Bryant                                    David Wilson
Brian Burdsall                                  Stacy Young
M. Burrow
Paris Chandler                                  Other Potential Parties in Interest
Michelle Chester                                Jefferson Capital Systems, LLC
Columbus Eye Associates, Inc.                   Department of Health and Human Services
Ben Cook                                        Lori Stiffler
Mhorena Cortez                                  Godon Schanzlin New Vision Institute
Guy Fairon                                      Karla Keefe
Zelda Garcia
Yelena Garkovenko                               State Attorneys General
Randa M. Garrana, MD                            Office of the Attorney General for the State
Jeffery Greene                                  of Alabama
Jerry Hammond                                   Office of the Attorney General for the State
Carol Harding                                   of Arizona


                                           21
           Case 20-11413-KBO         Doc 286-1      Filed 07/07/20    Page 44 of 80




Office of the Attorney General for the State        Office of the Attorney General for the State
of Arkansas                                         of New Mexico
Office of the Attorney General for the State        Office of the Attorney General for the State
of California                                       of New York
Office of the Attorney General for the State        Office of the Attorney General for the State
of Connecticut                                      of North Carolina
Office of the Attorney General for the State        Office of the Attorney General for the State
of Colorado                                         of North Dakota
Office of the Attorney General for the State        Office of the Attorney General for the State
of Delaware                                         of Ohio
Office of the Attorney General for the              Office of the Attorney General for the State
District of Columbia                                of Oklahoma
Office of the Attorney General for the State        Office of the Attorney General for the State
of Florida                                          of Oregon
Office of the Attorney General for the State        Office of the Attorney General for the
of Georgia                                          Commonwealth of Pennsylvania
Office of the Attorney General for the State        Office of the Attorney General for the State
of Illinois                                         of Rhode Island
Office of the Attorney General for the State        Office of the Attorney General for the State
of Indiana                                          of South Carolina
Office of the Attorney General for the State        Office of the Attorney General for the State
of Iowa                                             of Tennessee
Office of the Attorney General for the State        Office of the Attorney General for the State
of Kansas                                           of Texas
Office of the Attorney General for the              Office of the Attorney General for the State
Commonwealth of Kentucky                            of Utah
Office of the Attorney General for the State        Office of the Attorney General for the
of Louisiana                                        Commonwealth of Virginia
Office of the Attorney General for the State        Office of the Attorney General for the State
of Maryland                                         of Washington
Office of the Attorney General for the              Office of the Attorney General for the State
Commonwealth of Massachusetts                       of Wisconsin
Office of the Attorney General for the State
of Michigan                                         Current and Former Physicians
Office of the Attorney General for the State        Abarr, Kathleen
of Minnesota                                        Abboud, Jean-Paul
Office of the Attorney General for the State        Abrams, John
of Missouri                                         Abramson, Jodi
Office of the Attorney General for the State        Abrashoff, Nicole
of Montana                                          Abyaneh, Amir
Office of the Attorney General for the State        Afreen, Sadia
of Nebraska                                         Ahn, Christine
Office of the Attorney General for the State        Ailani, Haresh
of Nevada                                           Akhtar, Jihan
Office of the Attorney General for the State        Alban, Therese M.
of New Jersey                                       Alessi, Randall


                                               22
         Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 45 of 80




Al-Khudari, Mohammad                     Budde, Tia
Allen, Charles                           Bull, Lindsey
Allen, Neysa                             Buntrock, Chris
Allf, Bryan                              Butrus, Salim
Amin, Khyati                             Cacchillo, Paul
Ammons, John Timothy                     Campen, Thomas
Ancona, Robert                           Carniglia, Patricia
Angeles, Jo                              Carr, Jonathan
Aronson, Barry                           Carroll, Brant
Askew, Johnetta                          Cassol, Mark
Atallah, Stephen                         Chado, Samuel
Atarod-Momayezzadeh, Panta               Chan, John
Ayres, Brandon                           Chan, Patrick
Babu, Sneha                              Chang, Clark
Baik, Rawzi                              Chang, Eunice
Bajpai, Abhishek                         Chatha, Manmeet
Banales, Marianne                        Chen, Jonathan
Bannwarth, John                          Chen, Michelle
Barker, Luke                             Cherian-Dulgarian, Rita
Barrett, Erin                            Chesen, Neil
Barthram, Sandra                         Chia, Lin
Bathija, Sheebani                        Child, A. Robert
Baylus, Susan                            Chima, Harmin
Belardo, John                            Chinn, Jennifer
Belin, Michael                           Choi, Michael
Bennett, Lisa                            Chokshi, Natasha
Bernstein, Deborah                       Chou, Jeffrey
Berryman, Constance                      Choy, Wendy
Bevels, Angela                           Chun, Benjamin
Beyer, Craig                             Chung, Allen
Beyer, Todd                              Ciarmiello-Litz, Gina
Bhagat, Kriti                            Clark, Kevin
Boes, David                              Clark, Matthew
Bohnert, Ryan                            Clark, Melvin
Bossin, Richard                          Cockerill, Elizabeth
Botelho, Paul                            Conley, Eric
Bragin, Todd                             Connell, Christopher
Breedlove, Hal                           Coran, Judith
Bright, Melissa                          Corbett, Daniel
Broderick, Robert                        Cortese, Michael
Brooks, Jordan                           Czulinski, Craig
Brown, Kristen                           Dahlgren, Matthew
Brown, Meghan                            Dale, Rebecca
Brule, Susan                             Danaher, Patrick
Brusco, Michael                          Dang, Dana
Buch, John                               DAngelo, Lucia


                                    23
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 46 of 80




Dastrange, Rosa                           Fox, Martin
Dau, Jordan                               Frank, Garrett
Dau, Madeline                             Frank, Lawrence
DAversa, Gerard                           Freeland, Klaus
Davidson, David                           Freese, Ali
DeBlasio, Peter                           Fuzaylov, Leonard
Denton, Nancy                             Gaan, Sabrina
Derickson, John                           Gajera, Krupa
DeStafeno, John                           Galler, Ezra
Dham, Vijayata Vera                       Garcia, Jonathan
Diegel, Robert                            Geffen, David
DiMegilo-Unfried, Deborah                 Gendal, Mark
Dininger, Amanda                          George, Eric
Dixon, Margaret                           Ghajarnia, Mehdi
Donnenfeld, Eric D.                       Gilbert, Michael
Doshi, Sima                               Gilbert, Thomas D.
Dotson, Jarrett Wayne                     Glasser, Anthony M.
Doyle, Eva                                Gnanakkan, Selvin
Doyle, Jackie Lynn                        Goodman, George
Doyle, Louise                             Gordon, Alison
Doyle, Matthew                            Gordon, James
Duke, Robert                              Gordon, Michael
Ebel, Megan                               Graziani, Stephanie
Echegoyen, Julio                          Greenbaum, Allen
Eden, Robert                              Greenberg, Jason
Edmonds, Jason                            Greenman, Herbert
Edward, Hannah                            Griffin, Anne
Egan, Mackenzie                           Grochmal, Jay
Eippert, Gregory                          Gross, Wendy
Elias, Fernando                           Ha, Hoang Vy
Ellis, Candice                            Hair, Christine
El-Nimri, Nevin W.                        Hajjari, Shaun
Engleman, Max                             Halfpenny, Colleen
Ernston, Tanya                            Hammond, Matthew
Essepian, John                            Hammonds, William
Evans, Derek                              Hamrick, Cameron
Fan-Smith, Janice                         Hanstead, Thomas
Farhat, Bilal                             Harder, Carl
Feinman, Bernard                          Hardic, David
Fiedler, Catherine                        Harn-Reid, Natalie
Findlater, Nathalie                       Harris, Daniel
Fisher, Bret                              Harris, Walter
Florkowski, Aaron                         Hart, Keri-Ann
Foley, Linda                              Harvey, Thomas
Foote, Peter                              Hayes, Christine
Ford, Phillip                             Helfgott, Maxwell


                                     24
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 47 of 80




Henen, Basant                             Khan, Sameer
Hill, Geoffrey                            Khodadadian, Daniel
Hirsch, Marc                              Ki, Brian
Hneleski, II, Ignatius                    Kieval, Jeremy
Hofer, Lee A.                             Kinney, Charles
Holle, Doyle                              Kinney, Micah
Holtebeck, Aaron                          Kleinau, Karl
Holzman, Andrew                           Knauf, Herbert
Hopen, Patrick                            Knighton, Elizabeth
Hornberger, Samantha                      Ko, Narae
Horowitz, Gina                            Koenig, Steven
Hu, Jimmy                                 Korley, Withney
Hughes, Grady                             Kornstein, Howard
Hummel, Chad                              Kostakis, Stephanie
Insler, Michael                           Kosvitch, Philip
Ireland, Ivan                             Kownacki, John
Jaben, Scott                              Kranz, Oscar
Jacobs, Jason                             Krassin, Jabin
Jacobs, Katherine Anne                    Kroona, Katie
Janes, Joseph                             Kruger, Matthew
Jay, Martha                               Kurt, Kevin
Jellie, Hugh                              Kuryan, Jocelyn
Jensen, Gordon                            Kwak, Terry
Jodoin, Barbara                           Ky, Willy
Johnson, Michael                          Lachenman, Kathryn
Joseph, George                            Lam, Amy
Kadlec, Janae                             Lamoreau, Kristen P.
Kadler, Karen                             Lancaster, Nicholas
Kalman, Rinat                             Lavoie, Romie
Kao, James                                LeBlanc, Allison
Kaplan, Evan                              Lee, Matthew
Karbassi, Mohammed                        Lee, Michael
Karim, Fatima                             Lee, Michele
Karim, Sadia                              Lee, Sarah
Karim, Syed                               Lee, Wilson
Karlik, Jeffrey                           Leibole, Marc
Kaswinkel, Daryl                          Leija, Roxana
Kaufman, Jonathan                         Lemanski, Nicole
Kay, Michael                              Levinson, Richard
Kaymanesh, Kiana                          Li, Eddie
Keamy, Jean                               Lin, Wonchon
Kelmenson, Amy                            Littlefield, Sue
Keshishyan, Nareh                         Litzinger, Thomas
Keys, Taylor                              Loccisano, Rocco
Keyser, Robert                            Lombardo, Anthony
Khan, Nadia                               Loomis, Troy


                                     25
         Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 48 of 80




Lovato, Alfred                           Miller, Ruth
Love, Emily                              Mix, Kasie
Lu, Lisa                                 Mohsini, Wasim
Lundquist, Fred                          Mollick, Perry
Luorno, Joseph                           Moon, Judson
Lushko, Shauna B.                        Moore, Jennifer
Ly, Kelly                                Moore, Shannon
Lytle, Jonathan Jay                      Moose, Holly E.
Maasarani, Sarah                         Morkin, Melina
Macedo, Aisha                            Morschauser, Dana
Machat, Jeffery J.                       Moss, Hart
Mahal, Eveena                            Motacek, Adam
Malara, Tania                            Motacek, Ashley
Manning Jr., Michael                     Mudgil, Ananth
Mark, Beverly                            Murphy, David
Markowski, Allise                        Muse, James
Marques, Jennifer                        Muthappan, Valliammai
Martin, Alexander                        Nagy, George
Martin, Christina                        Nattis, Alanna
Martinez, J. Alberto                     Nattis, Richard
Martinez, Jesus                          Nazari, Kourosh
Mathews, Priya                           Negrey, Michael
Mathys, Kenneth                          Nehls, Sarah
Mayer, Jennifer                          Nelson, Brett
Mazhari, Nima                            Nelson, Jenna
McAlear, Thomas                          Nelson, Patrick W.
McCanna, Terrence                        Nelson, Ryan
MCCarron, Chantal                        Neren, Asher
McDonald, Marguerite                     Nghe, Nancy
McDowell, Karen                          Ngo, Hanh
McGuire, Mallory                         Ngo, Sieu Mike
McHale, John                             Nguyen, Alyssa
McIntire, Lisa                           Nguyen, Hanh
McIntosh, Elizabeth                      Nguyen, Tam
McKenzie, Kenneth Mark                   Nguyen, Thanh
McKillop, Brian                          Nguyen, Theresa
McMackin, Kenneth                        Nguyen, Tuan
Melikian, Arbi                           Nichols, Bruce
Melko, Jenine E.                         Oats, Jack
Mellor, Jeffery                          Oberlander, Mark
Melott, Melissa J.                       ODay, David
Meskin, Seth                             Okoye, Godwin Stanley
Meyers, Elizabeth                        Olszewski, Krystine
Mezquia, Denise                          Opferman, William
Miller, Charles                          Or, Brandon
Miller, Edward                           Orlin, Stephen


                                    26
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 49 of 80




Oshea-Michael, Dawn                       Quilla, Carrie
Osman, Mohamed                            Quilla, Jamin
Oster, John                               Raber, Irving
Oyen, Mary Jo                             Rapoport, Yuna
Pajka, Stanley                            Rauch, Mary
Palacios, Enrique C.                      Rauchwarger, Alan
Palisano, Paul                            Ray-Doyle, Rebecca
Palmer, Staci                             Raye, Russell
Panoyan, Ani                              Remington, Danielle
Pasquale, August                          Reppert, Tyler
Patch, Debbie                             Reznik, Alina
Patel, Anisha                             Rhodes, Pelashia
Patel, Nayan                              Rivera-Molina, Althea
Patel, Nilpa                              Rizen, Michael
Patel, Priya                              Rizkalla, Ramy
Patel, Sheetal                            Roberts, Ryan
Patel, Sonali                             Rosin, Jonathan
Patel-Sheth, Sonya                        Ross, Shanda
Patounas, Ellie                           Rotkis, Walter
Patterson, James                          Rozakis, George
Peel, Jessica                             Rubinate, Laura
Pendse, Sagun                             Rubinfeld, Roy
Penick, Edward                            Rule, Sarah
Perlman, Elliot                           Rumbach, Max
Perrine, Jeanne                           Ruparel, Shriya
Perry, Craig                              Rutzen, Allan
Perry, Henry                              Sachs, David
Petro, Samuel                             Saha, Surajit
Pettinelli, Damon J.                      Salierno, Anthony L.
Pham, Leslie                              Samuels, Michael
Phillips, Susan                           San Filippo, Ashley
Piccone, Michele                          Sanford, Amanda
Piko, Amy                                 Saporito, Cibele
Pilavas, John                             Sarezky, Daniel
Piraino, Vincent                          Schagg, Amy
Platt, Lawrence                           Schanzlin, David
Polk, Eric E.                             Schettini-DeRuvo, Mary Lynn
Porter, Stacy                             Schneider, Lauren
Posse, Ryan Marcel                        Schroeder, Laura
Pouly, Severin                            Schultze, Robert
Prajapati, Hiten                          Schwartz, Ronald
Probst, Louis                             Scott, Maria
Prytula, Liane                            Seidenberg, Keith
Pust, Diana Christina                     Seto, Samuel
Pyfer, Mark                               Severinsky, Boris
Quan, Mary Ellen                          Shah, Chirag S.


                                     27
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 50 of 80




Shalom, Dara Anissa                       Thakkar, Suchita
Sheth, Nilesh                             Thimons, James
Shikar, Despina                           Tinari, Giulia
Shlosman, Denis                           Tipperman, Richard
Shriver, Peter                            Tirado, Alejandro
Sieber, Melissa                           Towle, Steven
Siegel, Steven                            Tracy, Michael
Sikalis, Steven                           Tran, Anhthuy
Silk, Muhammad                            Tran, My Tho Karin
Simon, David Philip                       Trang, Andrew
Singh, Jorawer                            Trattler, William
Sinn, Robin                               Truong, Hong Matta
Siv, Alvin                                Tsai, Linda
Smarzinski, Kay                           Tseng, Ivan
Smeriglio, James                          Tsui, Eva
Smith, Kenneth                            Ullrich, Chris
Smith, Lawrence                           Van De Ven, Stephanie
Smith, Stephen                            Vanaki, Charles
Smith, William                            Varr, William
Sokol-Mader, Abigail                      Vasquez-Young, Arlene
Solomon, Jonathan                         Vaught, Holly
Solomon, Michael                          Vecchio, Pasquale
Solverson, Daniel                         Vieth, Chad
Sorgentoni, Vincent                       Villazon, Santiago
Speaker, Mark G.                          Visco, Frank
Spencer, Patrick                          Vlasov, Anton
Stalcup, Anna                             Vu, Mai Phoung
Stein, Jonathan                           Vyas, Pratik
Steinberg, David                          Wadsworth, Darwin
Steiner, Ceara                            Waltz, Kevin
Sterling, Alice                           Warner, Evan
Stetson, Steven                           Wasserman, Barry
Stewart, Kayla                            Wasserstrom, Jeffrey
Stolte, Keith                             Watkins, Torrence
Stonecipher, Karl                         Watson, Celina
Stopak, Samuel                            Weber, Jacquelyn
Stoparic, Mila                            Weedfall, Kerry S.
Sulewski, Michael                         Weigel, Jen
Sumlin, Bruce                             Weiss, Mark
Summers, Janet                            Wessler, Bonnie
Suson, John                               Wexler, Stephen A.
Swan, Edmund                              Whiteside, Stephen B.
Swan, John                                Whiting, David
Swan, Kathryn                             Whitten, Mark
Sweeney, Adam J.                          Wilbur, Ernest
Teichman, Joshua                          Wilderson, Leslie


                                     28
          Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 51 of 80




Williams, Christopher                      Anang, Francis T.
Wilson, Haley                              Angelroth, Lynn A.
Wisner, Douglas                            Aponte, Faust Robert
Witherell, John                            Arguello, Vanessa E.
Womack, Larry                              Arias, Catherine
Woo, Grace                                 Arnold, Carrie A.
Woo, Patricia                              Arroyo, Aurora
Wood, John                                 Askew, Juli
Wood, William R.                           Assissini, Armand L.
Woodbridge, Danielle                       Astorga, Karely A.
Wooten, Laura                              Augustine, Linda J.
Wu, Helen                                  Austin, Earle
Yaghouti, Farzad                           Austin, Maggie
Yao, Michelle                              Azizi, Albulena
Yee, Chihuang                              Bailey, Shirley
Young, Wade                                Bartosiewicz, Samantha J.
Youssefzadeh, Bavand                       Bascomb, Linck
Zaidman, Gerald                            Basteiro, Kenneth M.
Zaleski, Melissa                           Batchelor, Christopher
Zambelli, Alison                           Batilla, Clarissa E.
Zeldes, Steven                             Batista, Miguel
Zhang, Kevin                               Battel, Chris
Zhang, Ting                                Bauer, Whitney B.
Zimski, Lauren                             Baumann, Amalia L.
Zingle, Shannon                            Beck, Phillip A.
                                           Belcher, Nichelle
Current and Former Employees               Bell, Tria T
Abdelmaksoud, Heba E.                      Bellemare, Monique E.
Abelenda, Kristen N.                       Bello, Brittany A.
Abramson-Speaker, Jodi L.                  Belmonte, Alejandro B.
Abreu, Monica P.                           Benitez, Veronica M.
Aguirre, Nayeli                            Benjamin, Andrea S.
Ahrens, Sonja G.                           Benjamin, Thomas
Ajax, Asnite                               Benson, Danielle
Alarcon, Teresa                            Benson, David A.
Alassaf, Hala F.                           Benton, Eric D.
Aldridge, Paul                             Berkas, Maridith S.
Aleman, Krystal N.                         Berry, Angela E.
Alexander, Christine                       Berry, Capreise W.
Alexander, Thomas                          Beuter, Amanda
Allen, Nadine A.                           Bias, TeAsia
Alvarado, Cindy                            Bjorklund, Margaret M.
Alvarez Santana, Adelita                   Black, Toya
Alvarez, Hector                            Bloom, Richard D.
Alyea, Ariel L.                            Blue, Valencia A.
Amigo, Jerome                              Bohman, Joseph D.


                                      29
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 52 of 80




Bojorquez, Juan C.                        Chambers, Courtney A.
Bombard, Angela M.                        Chang, Julie B.
Bookal, Michael                           Charson, Sarah
Boone, Gina I.                            Chen, Tracy
Border, Lori L.                           Chia, Lin Ma
Boston, Claudia                           Chin, Tiffany A.
Bounthavilay, Neda                        Chow, Claudia V.
Bowen, Kevin H.                           Ciarmiello, Gina M.
Bowman, Aleena B.                         Clark, Ireri
Bradford, Kathrine R.                     Claveria, Protacio A.
Bradley, Yolanda Y.                       Clemente, Corrine R.
Brewer, Jenifer                           Coelho, Henriqueta
Brinson, Kathleen E.                      Coello, Andy L.
Britt, Chelsea V.                         Coello, Luis A.
Brown, Brianna A.                         Coffini, Libby K.
Brown, Christol                           Colbert, Benjamin A.
Brown, Janet A.                           Cole, Teresa L.
Brown, Tashera-Yekarah                    Coleman, Evan Y.
Brozick, Susan J.                         Colon, Evelyn
Bucci, Jean M.                            Cook, Rebecca H.
Buonbrisco, Elisa                         Corbett, Shannon
Butler, James                             Cortez, Tanya G.
Byrd, Domonique N.                        Costantino, Cory
Byrnside, Kayce                           Counter, Ashley B.
Caggiano, Silvio (Canada)                 Cox, Randall
Cahill, Jeannie                           Crawford, Ryan T.
Cake, Sharon                              Crowell, Christian C.
Calix, Medjina                            Crudden, Christina M.
Callahan, Shamauri                        Cuttler, Janice E.
Camacho, Karina                           Daniel, Irene
Campbell, Beverly                         Daniels, Lynn
Campman, Linda E.                         Dashosh, Julie L.
Campos, Eunice G.                         David, Alison M.
Canchola, Andrea                          Davila, Sunceris
Cantu, Lauren A.                          Davis, Sandra E.
Caporaso, Jocelin                         Dean, Deanna
Cardenas, Julie Ann                       Del Bello, Ashley L.
Carls, Amanda K.                          Dell, Shanteal K.
Carman, Ernest E.                         DeLuca Robles, Amanda L.
Carter, Natasha L.                        Deminter, Tammy
Cartwright, Rebecca J.                    Dencause, Jorge
Cassel, Micah A.                          Denkman, Gregory W.
Castillo, Belen A.                        Denlinger, Joel
Castillo, Diana C.                        Devine, Enrique
Castillo, Hector O.                       Dewitt, Dayami
Chacon, Candace A.                        Dewolfe, John


                                     30
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 53 of 80




Diaz, Lindsey                             Figueroa, Melissa
DiBella, Cassandra                        Figueroa, Michelle
DiMaio, Cherie                            Fikaris Shikar, Despina
Distefano, Nelia                          Filtch, Brielle
Diurno, Amanda                            Fish, Daniel E.
Dolan, David V.                           Fogu, Ashley N.
Domingo, Lynell                           Forrest, Terry L.
Dominguez, Alice                          Forrester, James D.
Donaldson, Hoa H.                         Forte, Tasnuva Pia
Dorrani, Gazelle S.                       Francek, Karen E.
Doty, Lara C.                             Franceschini, Ryan J.
Douglas, Donna                            Franck, Lynn D.
Downie, Judy                              Francois, Willy
Dozier, Lorrie Ann                        Friedman, Julia K.
Dubur, David                              Fronda, Korin
Duchon, Amanda A.                         Fuller, Lisa Renae
Duran, Angelica Y.                        Gallardo, Douglas
Eastman, Jamie                            Gallego, Carmen
Edwards, Alyssa A.                        Gallins, Helen
Eggenhafer, Claudia T.                    Gallo, Jennifer L.
Eitel, Douglas                            Galovic, Melinda S.
Emanuel, Therese E.                       Gamez Rodriguez, Arodis
Engen, Theresa J.                         Gansner, Mary E.
English, Jenna R.                         Garcia, Vanessa
Engwer, Jeremy M.                         Garcia, Veronica
Enz, Jennifer A.                          Garcia-Julian, Jonathan D.
Escareno-Flores, Brenda                   Garrett, Aaron E.
Espino, Beatriz                           Gehrke, Nikki-Lyn D.
Espinosa, Andrea E.                       Gentile, Debra
Esposito, Joseph M.                       George, Breighton P.
Ess, Shana                                Giancaterino, Jennifer C.
Estinfil, Naderge                         Gilbert, Jamie M.
Etienne, Eddyne                           Glass, Rebecca
Evans, Lisa E.                            Glinsky, Shelby L.
Falcon, Cynthia                           Glover, Kimberly Ann
Fallers, Brianna L.                       Gobernatz, Callen M.
Fallon, Darren P.                         Gomez, Aidaly
Farrell, Lee C.                           Gomez, Carlos A.
Feeny, Kallie                             Gomez, Theresa
Ferguson, Wendy E.                        Gonzalez, Ashley
Fernandez, Cecilia T.                     Gonzalez, Cesar A.
Fernandez, Rosa                           Gonzalez, Julio
Feuda, Sylvia L.                          Gonzalez, Rachel
Fidlin, Brittney L.                       Gonzalez, Randalle G.
Fiegl, Angie C.                           Gonzalez, Susan
Fieldhouse, Dana J.                       Goodman, George E.


                                     31
           Case 20-11413-KBO     Doc 286-1   Filed 07/07/20   Page 54 of 80




Goodwin, Taunya N.                           Hibler, Debbie
Gordon, Austen                               Hilles, Annette
Gordon-Pequignot, Christina J.               Hinzman, Meranda M.
Gorgy, Rachel                                Hirotani, Yumi
Gould, Stacy Anne                            Hodge, Jodi
Goulet, Elizabeth M.                         Hogue, Courtney E.
Gozari, Fereshta Gulmakai                    Holder, Tevin
Graham, Carolyn F.                           Holmes, Richard J.
Graham, Katlind N.                           Horne, Sarah D.
Graziano, Catherine                          Horsey, Darrick P.
Green, Jonelle                               Howard, Cherie S.
Green, Lashanna                              Howe, Elizabeth M.
Greenberg, Jason B.                          Howlader, Sermona
Grega, Christopher A.                        Hudson, Jennifer J.
Griffin, Danielle                            Hudson, Lindsay
Gross, Lauren E.                             Hull, Jonny
Gsell, Allegra                               Hunefeld, Ann P.
Guerrero, Suzette J.                         Huntoon, Jennifer F.
Guillaume, Samantha S.                       Hurd, Michael Brett
Gunn, Kiara S.                               Hutkay, Julianna
Gupta, Sangeeta                              Iaquinto, Melissa J.
Guzman, Nancy                                Isabell, Sebree
Haase, Amanda M.                             Jackson, Erika R.
Hagar, Sandra Lynn                           Jacobchick, Ashley M.
Hamadeh, Grace W.                            Jacobson, Margaret
Hamilton, Jourdan                            Jameson, Todd E.
Harms, Christina L.                          Jean-Baptiste, Djenann
Harper, Ashlea M.                            Jenkins, Jalysa
Harrold, Mary C.                             Jenkins, Stephanie
Harvey, Sherri D.                            Jimenez, Byron
Hatmaker, Amanda R.                          Johnson, Aisha D.
Hausman, Alaina                              Johnson, Carrengton R.
Hayes, Megan                                 Johnson, Charisse R.
Helland, Ann M.                              Johnson, Chavon D.
Hellman, Elizabeth A.                        Johnson, Jessica Layne
Hellzen, Laurie A.                           Johnson, Shavon Y.
Henn, Joseph                                 Johnson, Xavier
Hernandez, Cynthia M.                        Johnson-Gordon, Kris E.
Hernandez, Julio                             Jones, Adrienne E.
Hernandez, Marlene                           Jones, Brooke M.
Hernandez, Vickie                            Jones, Cynthia R.
Herndon, Jill M.                             Jones, Robert S.
Herrera, Cynthia A.                          Jones, Wendy
Herrera, Gissel                              Jordan, Lynne
Herring, Jessica                             Jowers, Sarah E.
Herzlich, Raychel Lee                        Kaehr, Kristin M.


                                        32
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 55 of 80




Kato, Kioko                               Lewis, James D.
Katsikes, Eleni D.                        Lewis, Michael
Keljanovic, Valentina                     Lewis, Rachel C.
Kelly, Adriann                            Lipman, Janice Louise
Kemerer, Shawnta M.                       Lira, Gina
Kemp, Kelly L.                            Lloyd-Davies, Ashley E.
Kerns, Christina M.                       Lockwood, Joyce
Ketterhagen, Kristin                      Loera, Denise
Khalifa, Samira                           London, Arin L.
Khan, Mariya                              Lopez Diaz, Jose
Kidd, Colleen                             Lopez, Emily
Kidd, Jacqueline J.                       Lopez, Joel
Kilfoil, Katherine L.                     Lorenz, Janine D.
Kinda, Elana                              Lormestoire, Erline
Kiser, Karen J.                           Love, Julie A.
Klein, Renee A.                           Lugo Ramirez, Nancy
Klinger, Carol J.                         Lujan, Danae J.
Knapp, Kimberly                           Luna, Javier
Knighten, Felicia                         Lyle, Karli
Kolev, Nikolay V.                         Lynch, Stephanie C.
Kolker, Karel                             Macias, Christina
Koll, Tige A.                             Magness, Gilbert A.
Kopp, Torey J.                            Malek, Elizabeth A.
Kowalczyk, Donna                          Mamaev, Alexander L.
Kraus, Peter S.                           Mann, Destiene H.
Krogen, Laura L.                          Manning, Marianthi
Krueger, Chad                             Margadonna, Debra A.
Kugel, Sarah C.                           Marques, Vlademir G.
Kurpiewski, Susan M.                      Marshall, Arianna T.
Lahee, Andrea                             Marshall, Hannah M.
Langer, Nicole L.                         Martin, Natalia
LaScola, Adam                             Martin, Robbin L.
LaVigne, Ashley                           Martin, Robin M.
Lavino, Colleen M.                        Martinez, Jonathan
Leathers, Javetta                         Mason, Madeline
Lebowitz, Richard D.                      Mastrianni, Julie A.
Lebrun, Johana Gael                       Mataraza, Samantha G.
Lechuga, Armando                          Matiaco, Dianna
Ledesma-Martinez, Yessenia                Mayers, Joseph
Leesemann, David A.                       Mazariegos, Omar R.
Leger, Fara                               Mazza, Claudia
Leitza, Amanda L.                         McAlee, Livia A.
Leon, Adrian                              McCalla-Dallaway, Kishanne
Lesher, Macy E.                           McCardle, Sarah E.
L'Etoile, Sara L.                         McCarron, Michael E.
Leverette, Stuart B.                      McCauley, Gregory L.


                                     33
           Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 56 of 80




McGehee, Heather A.                        Murphy Od PC, David J.
McGuire, Kathleen B.                       Murphy, Teri C.
McKay, Shayna V.                           Napolitano, Jennifer M.
McLachlan, Joanne                          Nemorin, Elizabeth
McLaren, Kerry-Ann                         Nettleton, Jana R.
McLin, Rozell M.                           Ngo, Diep N.
McMahon, Frank J.                          Nguyen, Thu T.
McMahon-Renz, Jayne                        Nicholas, Kay V.
McMillian, Jamiela N.                      Nichols, James D.
McRoy, Tress R.                            Nick, Jane
Medina, Elizabeth P.                       Nunez DeVillavicencio, Doris
Medina, Jennifer                           Nunnally, Brettany N.
Medina, Karla G.                           Nysven, Allie M.F.
Meier, Jennifer F.                         Obrien, Chanthano N.
Melamed, Lisa A.                           Ocampo Toledo, Nelly
Melendez, Sheila                           O'Day, Ashley S.
Mendez, Carla                              Oettinger, Maria
Mendoza, Laura J.                          Oettinger, Nick J.
Mendoza, Myrna                             Offutt, Stephanie E.
Menning, Lacey-Ann                         Ojeda Cantu, Ana A.
Mikulich, Julia M.                         Olson, Jeremy W.
Millare, Jennylou                          Olson, Rachel J.
Miller, Imari K.                           Onfroy, Ariana D.
Miller, Kiara                              Orr, Jacquelyn D.
Miller, Mathew A.                          Ortiz, Natalie M.
Miller, Roxanne                            Ortiz, Yara
Milune, Theresa E.                         Owen, James
Mlinar, Braden E.                          Pacheco, Valerie L.
Moisi, Laura                               Padilla, Diana D.
Mollura, Joseph                            Padilla, Yesenia
Monaghan, Brielle A.                       Padron, Ana R.
Mongui, Myriam                             Palma, Sandra
Monreal-Wake, Diana A.                     Panepinto, Ruth B.
Montoya, Karla                             Panta, Luzmila Y.
Moody, Amberle J.                          Paredes, Alejandro A.
Moore, Renee                               Parker, Delano O.
Morales, Melanie M.                        Parker, Jennifer M.
Morales, Melissa R.                        Parkhurst, Kimberly L.
Morales, Sandra Lee                        Parra, Cynthia J.
Morris-Mitchell, Sakeera R.                Parrish, Tabitha
Morschauser-Bruno, Dana                    Pasco, Janice
Mosley, Samantha R.                        Patch, Debbie Pian
Muggenburg, Tara K.                        Paterson, Hilary C.
Munoz, Erin R.                             Paulos, Austin C.
Murdock, Alivia                            Paulus, Kimberlee
Murdock, Yvonne E.                         Pavlicek, Sarah A.


                                      34
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 57 of 80




Pavonetti, Laura J.                       Ramirez, Jennifer A.
Peralta, Dana                             Ramirez, Kenny J.
Peredo, Adan                              Ramirez, Shakira
Perez, Jose L.                            Ramos, Grace A.
Perez, Marco                              Ransome, Brittany R.
Perez-Molina, Carolina                    Ranucci, Yvette
Perilla, Echo                             Rawlings, Jane F.
Pesqueira, Lorena S.                      Raza, Hassam A.
Peterkin, Renee C.                        Reap, Jesse A.
Peterson, Karen M.                        Reavis, Tomasita
Peterson, Scott                           Redmond, Kristina C.
Petschow, Brandon M.                      Reed, Tiffaney V.
Phillip, Safiya                           Registre, Rolika C.
Phillips, Angela L.                       Renko, Michelle G.
Phillips, Whitney A.                      Resner, Sharon
Picciano, Kristen M.                      Reyna, Ernestina
Picheco, Jennifer L.                      Reynolds, Melissa D.
Pierce, Chad M.                           Reynoso, Vincent
Pierce, Vickie L.                         Rhanor, Michele A.
Pietras, Tyler J.                         Rhodes, Terri
Piscicelli, Lori                          Richards, Martha C.
Piteo, Thomas M.                          Richardson, David L.
Pitts, Halaina J.                         Ricketts, Jermaine
Plath, Angela M.                          Riden, Robert J.
Pocis, Cheryl                             Rieche, Joshua F.
Ponticel, Lydia M.                        Rincon-Esquivel, Yolanda
Poonjolai, Ramu                           Rivage, Sindia
Porrini, Anna                             Rizo, Christine L.
Porter, Jessica L.                        Rizzo, Daniel
Potter, John                              Robbins, Melissa A.
Potts, Justin                             Roberts, Ruth
Prater, Amanda G.                         Robinson, Tiffany A.
Pratt, Christina C.                       Robles, Susan
Presley, Kinika S.                        Rodriguez, Debra
Price, James N.                           Rodriguez, Euddy J.
Pugh, Sonya L.                            Rodriguez, Melia L.
Puglise, Angela M.                        Rodriguez, Mercedes L.
Pullins, Deborah                          Rodriguez, Miguel
Pursch, Nancy Q.                          Rohrbeck, Tina M.
Puthenpurayil, James                      Rojas, Michelle
Quick, Angela M.                          Rolph, Walter J.
Quinones, Jessica A.                      Romanzi, Ida
Rabideau, Lyssa                           Romer, Kristina M.
Raheem, William K.                        Rosamore, Terrie D.
Ramdass, Samantha                         Rosen, Ricki Alise
Ramirez, Cledis V.                        Ross, Courtney


                                     35
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 58 of 80




Rubio Rebolledo, Jenny                    Shallin, William A.
Rudlang, Amanda E.                        Shaub, John S.
Ruffin, Justine D.                        Shebioba, JaaEL R.
Ruhs, Michelle R.                         Shepherd, Nancy H.
Ruiz, Daniel A.                           Shortridge, Wendy M.
Ruiz, Maria Y.                            Shydlinski, Terri A.
Ruskin, Hailey N.                         Sifuentes, Sarahi
Saah, Sheryl                              Sigers, Zayra
Saavedra, Lily S.                         Siguenza, Victoria Sofia
Sabo, Chris                               Sim, Youmi
Sadler, Ashley                            Simington, Cathy L.
Salas, Francisco                          Simmons, Catherine
Salaverry, Jani                           Simmons, Jonathan C.
Salazar, Valerie                          Simons, Samantha H.
Saldivar, Barbara J.                      Slaughter, Lea
Samuels, Ashley                           Sluiter, Leah J.
Sanchez, Monique                          Smart, Kandis
Sanchez, Rosa M.                          Smarzinski Od, Kay
Sanders, Ryan M.                          Smith, Brian
Sanderson, Jessica A.                     Smith, Daniel A.
Sandman, Denise A.                        Smith, Ethan
Sandoval, Caitlynn L.                     Smith, Kelli R.
Sanford-Sayani, Amanda M.                 Smith, Kiesha L.
Santana, Liliana J.                       Smith, Margaret S.
Santangelo, Susan B.                      Smith, Meagan M.
Santos, Elba R.                           Smith, Reina E.
Santos, Geri Michele                      Smith, William Colin
Santos, Norely                            Smith-Jackson, Jennifer R.
Savage, Georgette F.                      Snide, Jenna M.
Schmidt, Jeanette C.                      Som, Christina
Schmidt, Laura B.                         Sosa, Nancy J.
Schnacky, Linda                           Soto, Genesis
Schram, Cinthia                           Soto, Magen M.
Schuler, Emily                            Sotomayor, Anne E.
Schultz, Dawn R.                          Spillane, Monica L.
Schweizer, Laura A.                       Spooner, Maria B.
Sclafani, Perlin                          Spoors, James
Scott, Dustin                             Springer, Bailey R.
Sebastian, Tanna H.                       St Martin, Gesline
Sedillo, Gloria D.                        St. Pierre, Stephanie R.
Sellers, Chandra C.                       Stahl, Amy
Semo, Laura M                             Stahl, Zindeley
Senczylo, Kimberly Ann                    Staples, Patricia
Senkow, Justin                            Statz, Laurie Lynn
Service, Jordon R.                        Steen, Carrie Ann E.
Shahwan, Christ G.                        Steffen, Leslie L.


                                     36
          Case 20-11413-KBO   Doc 286-1   Filed 07/07/20   Page 59 of 80




Stevenson, Debra M.                       Vallejo, Stephany
Stevenson, Megan N.                       Van Heel, Jennifer L.
Stone, Kimberly                           Van Horn, Maisy
Stoodley, Cindy N.                        Varela, Ana
Streetman, Kenneth                        Vargas, Eva M.
Tafoya, Tammy M.                          Vargas, Osmilda E.
Tanner, Kimberlee D.                      Vaughan, Joanne A.
Tatum, Yon-kia T.                         Vazquez, David A.
Taveras, Stephanie                        Vergara, Melanie
Taylor, Julie K.                          Vidales, Donna M.
Teel, Savannah                            Villalba, Gloria M.
Tepedino, Christine                       Villazon, Santiago J.
Thao, Lisa                                Villella, Lucuana
Thauer, Kimberly C.                       Vilme, Marsha
Then, Yailyn                              Visco Jr, Frank E.
Thomas, Colleen M.                        Vu, Henry
Thompson, Megan Hansen                    Waite, Denisha L.
Thurman, Melissa                          Wajid, Ariba
Tidwell, Hailee                           Walker, Adriana J.
Tilguan, Jenny G.                         Walker, Carleen
Tittsworth, Yvette                        Walker, Matthew
Toenges, Corin                            Wallace, Andrea L.
Toledo, Marianna                          Wallace, Pengsy
Tolentino, Marini                         Wallack, Charlotte B.
Toribio, Franceli                         Wallack, Sharon K.
Torres Escalante, Mayra A.                Ward, Julie K.
Torres Medina, Alexander                  Ward, Toni J.
Torres, Elizabeth M.                      Warr, Megan
Torres, Jessica Y.                        Washington, Leticia A.
Torres, Luis                              Wauthier, Emily J.
Treffert, Annette M.                      Way, Valencia S.
Tripp, David C.                           Weaver, Michael
Troop, Erykah A.                          Weidman, Victoria A.
Tucker, Hai-Ling E.                       Weinfurt, Emily
Tullo, William                            Weinfurt, Lora J.
Tulod, Monicabrett C.                     Wentling, Alyssa M.
Turner, Courtney S.                       Westermann, Nicole E.
Turner, Gregory Phillip                   Weston, Alexandria
Turner, Rebecca                           Wheeler, Stephanie A.
Turrietta, Jessica A.                     White, Kelly
Tyler, Temesha R.                         Whitney Jr, Peter C.
Uddin, Salma                              Wignall, Linda M.
Uriostegui-Santos, Kimberly               Wilder, Valarie
Valdes, Elaine                            Williams, Ashley S.
Valenzuela, Bianca                        Williams, Delvin
Valladares, Juan                          Williams, Jamie C.


                                     37
           Case 20-11413-KBO        Doc 286-1      Filed 07/07/20   Page 60 of 80




Williams, Latausha                                 Chief Judge Leonard P. Stark
Williams, Michelle D.                              Judge Colm F. Connolly
Williamson, Jasmine M.                             Judge Maryellen Noreika
Williamson, Kristine M.                            Judge Richard G. Andrews
Wilson, Emanuel D.                                 Chief Magistrate Judge Mary Pat Thynge
Wolkoff, Chelsea                                   Magistrate Judge Christopher J. Burke
Wolter, Richard H.                                 Magistrate Judge Jennifer L. Hall
Wooley, Margaret                                   Magistrate Judge Sherry R. Fallon
Wright, Courtney E.
Wright, Naomi A.                                   U.S. Court of Appeals Judges for the
Wuetig, Keith W.                                   Third Circuit
Yambo, Giovanni M.                                 Chief Judge D. Brooks Smith
Yang, Jennie                                       Judge Theodore A. McKee
Young, Brittanie                                   Judge Thomas L. Ambro
Young, Karen S.                                    Judge Michael A. Chagares
Yow, Sarah E.                                      Judge Kent A. Jordan
Zumaya, Mary E.                                    Judge Thomas M. Hardiman
Zyla, Sara                                         Judge Joseph A. Greenaway, Jr.
                                                   Judge Patty Shwartz
U.S. Trustee’s Office – Region 3 - Trial           Judge Cheryl Ann Krause
Attorneys                                          Judge L. Felipe Restrepo
Andrew R. Vara, Esquire (U.S. Trustee)             Judge Stephanos Bibas
T. Patrick Tinker, Esquire (Asst. U.S.             Judge David J. Porter
Trustee)                                           Judge Paul B. Matey
Benjamin Hackman, Esquire                          Judge Peter J. Phipps
David L. Buchbinder, Esquire                       Judge Walter K. Stapleton
Hannah M. McCollum, Esquire                        Judge Morton I. Greenberg
Jane Leamy, Esquire                                Judge Anthony J. Scirica
Juliet Sarkessian, Esquire                         Judge Robert E. Cowen
Linda Casey, Esquire                               Judge Richard L. Nygaard
Linda Richenderfer, Esquire                        Judge Jane R. Roth
Richard A. Schepacarter, Esquire                   Judge Marjorie O. Rendell
Timothy J. Fox, Jr., Esquire                       Judge Julio M. Fuentes
                                                   Judge D. Michael Fisher
U.S. Bankruptcy Court Judges for the
District of Delaware
Chief Judge Christopher S. Sontchi
Judge Brendan L. Shannon
Judge John T. Dorsey
Judge Karen B. Owens
Judge Laurie Selber Silverstein
Judge Mary Walrath
Judge Ashley Chan

U.S. District Court Judges for the District
of Delaware


                                              38
                       Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 61 of 80




                                               SCHEDULE 2

                DISCLOSURE OF RECENT RELATIONSHIPS WITH PARTIES LISTED ON SCHEDULE 1


        ENTITY NAME SEARCHED        CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
ADP                               PARTIES TO LICENSE AGREEMENTS               CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES

                                                                           MORRISON & FOERSTER HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
                                  INSURANCE FOR EMPLOYEES
                                                                               CERTAIN AFFILIATES AND/OR
AETNA
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                  VENDORS
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
ALCON                             VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES
                          Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 62 of 80




       ENTITY NAME SEARCHED            CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                               MORRISON & FOERSTER CURRENTLY
                                     PARTIES TO LICENSE AGREEMENTS             REPRESENTS AND HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
ALCON LABORATORIES INC.              PARTIES TO OTHER AGREEMENTS                 CERTAIN AFFILIATES AND/OR
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                     VENDORS                                  MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                               MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS AND HAS IN THE PAST
                                     OTHER DEBT HOLDERS                        REPRESENTED THIS ENTITY AND/OR
ALCON VISION LLC                                                                 CERTAIN AFFILIATES AND/OR
                                     PARTIES TO OTHER AGREEMENTS                SUBSIDIARIES OF THIS ENTITY IN
                                                                              MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                               MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS AND HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
AMERICAN EXPRESS                     VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                              MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                               MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS AND HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
AMEX                                 VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                              MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 63 of 80




      ENTITY NAME SEARCHED            CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
ARENT FOX LLP                       VENDORS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
AVIVA INSURANCE COMPANY OF
                                    MAJOR INSURERS AND BROKERS                  CERTAIN AFFILIATES AND/OR
CANADA
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
BANK OF AMERICA                     CASH MANAGEMENT BANKS                       CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
BAXTER HEALTHCARE CORP              VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                        Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 64 of 80




       ENTITY NAME SEARCHED          CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
BB&T                               CASH MANAGEMENT BANKS                       CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
BERKELEY RESEARCH GROUP LLC        VENDORS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
BLUE CROSS BLUE SHIELD OF SOUTH
                                   VENDORS                                     CERTAIN AFFILIATES AND/OR
CAROLINA
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
CDW LLC                            VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                        Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 65 of 80




        ENTITY NAME SEARCHED         CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
CENTURYLINK                        VENDORS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                   PARTIES TO LICENSE AGREEMENTS             REPRESENTED THIS ENTITY AND/OR
NOVARTIS                                                                       CERTAIN AFFILIATES AND/OR
                                   PARTIES TO OTHER AGREEMENTS                SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
CHANGE HEALTHCARE INC              VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
CHUBB                              MAJOR INSURERS AND BROKERS                  CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 66 of 80




         ENTITY NAME SEARCHED         CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
CITRIX                              PARTIES TO LICENSE AGREEMENTS               CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                    UTILITY PROVIDERS                            CERTAIN AFFILIATES AND/OR
COMCAST
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                    VENDORS                                  MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
COUNTY OF SAN DIEGO                 VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
COX COMMUNICATIONS INC              UTILITY PROVIDERS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 67 of 80




          ENTITY NAME SEARCHED        CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
DISH NETWORK                        UTILITY PROVIDERS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
ESI INC                             VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
EVOLVE                              VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
EXPERIAN
                                    PARTIES TO LICENSE AGREEMENTS               CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES
                     Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 68 of 80




      ENTITY NAME SEARCHED        CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                                                          REPRESENTED THIS ENTITY AND/OR
FACEBOOK INC                    VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                           REPRESENTS THIS ENTITY AND/OR
                                                                             CERTAIN AFFILIATES AND/OR
FEDERAL EXPRESS                 VENDORS
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                             DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                                                          REPRESENTED THIS ENTITY AND/OR
FIRST BANK                      CASH MANAGEMENT BANKS                       CERTAIN AFFILIATES AND/OR
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                                                          REPRESENTED THIS ENTITY AND/OR
FUSION LLC                      VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES
                      Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 69 of 80




      ENTITY NAME SEARCHED         CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                           MORRISON & FOERSTER CURRENTLY
                                                                           REPRESENTS AND HAS IN THE PAST
                                                                           REPRESENTED THIS ENTITY AND/OR
MACQUARIE SIERRA INVESTMENT
                                 EQUITY HOLDERS                              CERTAIN AFFILIATES AND/OR
HOLDINGS INC
                                                                            SUBSIDIARIES OF THIS ENTITY IN
                                                                          MATTERS WHOLLY UNRELATED TO THE
                                                                             DEBTORS’ CHAPTER 11 CASES

                                                                           MORRISON & FOERSTER CURRENTLY
                                                                           REPRESENTS AND HAS IN THE PAST
                                                                           REPRESENTED THIS ENTITY AND/OR
MCKESSON ILADDR                  VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                            SUBSIDIARIES OF THIS ENTITY IN
                                                                          MATTERS WHOLLY UNRELATED TO THE
                                                                             DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
                                                                              CERTAIN AFFILIATES AND/OR
GLASSDOOR INC                    VENDORS
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                          MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES

                                                                           MORRISON & FOERSTER CURRENTLY
                                                                           REPRESENTS AND HAS IN THE PAST
                                 DEBTORS’ PROPOSED PROFESSIONALS           REPRESENTED THIS ENTITY AND/OR
GRANT THORNTON LLP                                                           CERTAIN AFFILIATES AND/OR
                                 VENDORS                                    SUBSIDIARIES OF THIS ENTITY IN
                                                                          MATTERS WHOLLY UNRELATED TO THE
                                                                             DEBTORS’ CHAPTER 11 CASES
                        Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 70 of 80




      ENTITY NAME SEARCHED           CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
IRON MOUNTAIN                      VENDORS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
J P MORGAN CHASE BANK NA           CASH MANAGEMENT BANKS                       CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
JEFFERIES FINANCE LLC              LENDERS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
JOHNSON & JOHNSON CARE INC         VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                        Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 71 of 80




      ENTITY NAME SEARCHED           CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                            MORRISON & FOERSTER HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
KEY BANK NA                        CASH MANAGEMENT BANKS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
KONICA MINOLTA                     VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
DUFF & PHELPS                      VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
KRAFT MECHANICAL, LLC              VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                       Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 72 of 80




      ENTITY NAME SEARCHED          CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                           MORRISON & FOERSTER HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
                                                                               CERTAIN AFFILIATES AND/OR
MARKETO                           PARTIES TO LICENSE AGREEMENTS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
MCI                               VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
MCKESSON MEDICAL SURGICAL INC     VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS THIS ENTITY AND/OR
                                                                               CERTAIN AFFILIATES AND/OR
METLIFE INC                       INSURANCE FOR EMPLOYEES
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 73 of 80




      ENTITY NAME SEARCHED            CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
METROPOLITAN LIFE INSURANCE CO      INSURANCE FOR EMPLOYEES
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
MONEYDART GLOBAL SERVICES INC       VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
NELSON MULLINS                      DEBTORS’ PROPOSES PROFESSIONALS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

NELSON MULLINS RILEY &                                                       MORRISON & FOERSTER HAS IN THE PAST
SCARBOROUGH                                                                    REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
                                    VENDORS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                       Case 20-11413-KBO     Doc 286-1   Filed 07/07/20   Page 74 of 80




       ENTITY NAME SEARCHED          CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


NUVEEN ALTERNATIVES ADVISORS LLC                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
                                   LENDERS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
OCULUS INC                         VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
P G & E CORP                       UTILITY PROVIDERS                           CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
PHAROS                             VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES
                       Case 20-11413-KBO     Doc 286-1   Filed 07/07/20   Page 75 of 80




      ENTITY NAME SEARCHED           CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
PRINCIPAL LIFE INSURANCE COMPANY   VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
PSEG CO                            UTILITY PROVIDERS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
QUILL CORPORATION                  VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
RAYMOND JAMES & ASSOCIATES INC     DEBTORS’ PROPOSED PROFESSIONALS             CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 76 of 80




         ENTITY NAME SEARCHED         CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
REGIONS BANK                        CASH MANAGEMENT BANKS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
RELX INC                            VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER HAS IN THE PAST
                                                                               REPRESENTED THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
SCRIBE                              PARTIES TO LICENSE AGREEMENTS
                                                                                SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
SHI INTERNATIONAL CORP              VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                         Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 77 of 80




      ENTITY NAME SEARCHED            CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
SOPHOS LTD                          PARTIES TO LICENSE AGREEMENTS               CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
STAAR SURGICAL COMPANY              VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS AND HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
STAPLES                             VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                              MORRISON & FOERSTER CURRENTLY
                                                                               REPRESENTS THIS ENTITY AND/OR
                                                                                 CERTAIN AFFILIATES AND/OR
STAPLES ADVANTAGE                   VENDORS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                             MATTERS WHOLLY UNRELATED TO THE
                                                                                 DEBTORS’ CHAPTER 11 CASES
                        Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 78 of 80




      ENTITY NAME SEARCHED           CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
TD BANK                            OTHER BANKS                                 CERTAIN AFFILIATES AND/OR
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                             REPRESENTS AND HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
TEACHERS INSURANCE & ANNUITY
                                   LENDERS                                     CERTAIN AFFILIATES AND/OR
ASSOCIATION OF AMERICA
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER HAS IN THE PAST
                                                                              REPRESENTED THIS ENTITY AND/OR
                                                                                CERTAIN AFFILIATES AND/OR
TORONTO DOMINION BANK              OTHER BANKS
                                                                               SUBSIDIARIES OF THIS ENTITY IN
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES

                                                                             MORRISON & FOERSTER CURRENTLY
                                                                              REPRESENTS THIS ENTITY AND/OR
                                   CURRENT AND FORMER LANDLORDS
                                                                                CERTAIN AFFILIATES AND/OR
UMC, LLC
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                   VENDORS
                                                                            MATTERS WHOLLY UNRELATED TO THE
                                                                                DEBTORS’ CHAPTER 11 CASES
                     Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 79 of 80




      ENTITY NAME SEARCHED        CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                          MORRISON & FOERSTER CURRENTLY
                                                                           REPRESENTS THIS ENTITY AND/OR
                                                                             CERTAIN AFFILIATES AND/OR
UPS STORE                       VENDORS
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                             DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                                                          REPRESENTED THIS ENTITY AND/OR
VERIZON BUSINESS                VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                                                          REPRESENTED THIS ENTITY AND/OR
VMWARE INC                      PARTIES TO LICENSE AGREEMENTS               CERTAIN AFFILIATES AND/OR
                                                                           SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES

                                                                          MORRISON & FOERSTER CURRENTLY
                                                                          REPRESENTS AND HAS IN THE PAST
                                INSURANCE FOR EMPLOYEES                   REPRESENTED THIS ENTITY AND/OR
WELLS FARGO BANK                                                            CERTAIN AFFILIATES AND/OR
                                CASH MANAGEMENT BANKS                      SUBSIDIARIES OF THIS ENTITY IN
                                                                         MATTERS WHOLLY UNRELATED TO THE
                                                                            DEBTORS’ CHAPTER 11 CASES
                       Case 20-11413-KBO    Doc 286-1   Filed 07/07/20   Page 80 of 80




      ENTITY NAME SEARCHED          CATEGORY OF PARTY IN INTEREST                RELATIONSHIP TO FIRM


                                                                           MORRISON & FOERSTER HAS IN THE PAST
                                                                             REPRESENTED THIS ENTITY AND/OR
                                                                               CERTAIN AFFILIATES AND/OR
WILLIS TOWERS WATSON              MAJOR INSURERS AND BROKERS
                                                                              SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                               DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                  UTILITY PROVIDERS
                                                                           REPRESENTS THE OFFICIAL COMMITTEE
WINDSTREAM
                                                                               OF UNSECURED CREDITORS IN
                                  VENDORS
                                                                             WINDSTREAM’S CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
XEROX CORP                        VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES

                                                                            MORRISON & FOERSTER CURRENTLY
                                                                            REPRESENTS AND HAS IN THE PAST
                                                                            REPRESENTED THIS ENTITY AND/OR
YAHOO INC                         VENDORS                                     CERTAIN AFFILIATES AND/OR
                                                                             SUBSIDIARIES OF THIS ENTITY IN
                                                                           MATTERS WHOLLY UNRELATED TO THE
                                                                              DEBTORS’ CHAPTER 11 CASES
